Exhibit 10.1
 
(JPMORGAN LOGO) [c75265c7526501.gif]
CREDIT AGREEMENT
dated as of September 9, 2008,
among
USG CORPORATION,
as Parent Borrower and Loan Party Representative,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Joint Bookrunner and Sole Lead Arranger
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Joint Bookrunner
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    22  
SECTION 1.03. Terms Generally
    22  
SECTION 1.04. Accounting Terms; GAAP
    22  
SECTION 1.05. Pro Forma Calculations
    22  
 
        ARTICLE II

 
        The Credits

 
       
SECTION 2.01. Revolving Commitments
    23  
SECTION 2.02. Loans and Borrowings
    23  
SECTION 2.03. Requests for Borrowings
    24  
SECTION 2.04. Swingline Loans and Overadvances
    24  
SECTION 2.05. Funding of Borrowings
    26  
SECTION 2.06. Interest Elections
    26  
SECTION 2.07. Termination and Reduction of Revolving Commitments
    27  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    28  
SECTION 2.09. Prepayment of Loans
    29  
SECTION 2.10. Fees
    30  
SECTION 2.11. Interest
    30  
SECTION 2.12. Alternate Rate of Interest
    31  
SECTION 2.13. Increased Costs
    31  
SECTION 2.14. Break Funding Payments
    32  
SECTION 2.15. Taxes
    32  
SECTION 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    34  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    36  
SECTION 2.18. Revolving Commitment Increases
    37  
SECTION 2.19. Additional Subsidiary Borrowers
    38  
 
        ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    38  
SECTION 3.02. Authorization; Enforceability
    38  
SECTION 3.03. Governmental Approvals; No Conflicts
    39  
SECTION 3.04. Financial Condition; No Material Adverse Change
    39  
SECTION 3.05. Properties
    39  
SECTION 3.06. Litigation and Environmental Matters
    40  
SECTION 3.07. Compliance with Laws and Agreements
    40  
SECTION 3.08. Investment Company Status
    40  
SECTION 3.09. Taxes
    40  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 3.10. ERISA
    40  
SECTION 3.11. Disclosure
    40  
SECTION 3.12. Insurance
    41  
SECTION 3.13. Security Interest in Collateral
    41  
SECTION 3.14. Labor Matters
    41  
 
        ARTICLE IV

 
        Conditions

 
       
SECTION 4.01. Effective Date
    41  
SECTION 4.02. Each Credit Event
    43  
SECTION 4.03. Initial Credit Event for each Additional Subsidiary Borrower
    44  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    45  
SECTION 5.02. Notices of Material Events
    47  
SECTION 5.03. Existence; Conduct of Business
    47  
SECTION 5.04. Payment of Taxes
    48  
SECTION 5.05. Maintenance of Properties
    48  
SECTION 5.06. Books and Records; Inspection Rights
    48  
SECTION 5.07. Compliance with Laws
    48  
SECTION 5.08. Use of Proceeds
    48  
SECTION 5.09. Insurance
    48  
SECTION 5.10. Further Assurances
    49  
SECTION 5.11. Control Agreements
    50  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Indebtedness
    50  
SECTION 6.02. Liens
    51  
SECTION 6.03. Fundamental Changes
    53  
SECTION 6.04. Investments
    54  
SECTION 6.05. Sale and Leaseback Transactions
    54  
SECTION 6.06. Swap Agreements
    55  
SECTION 6.07. Restricted Payments
    55  
SECTION 6.08. Transactions with Affiliates
    55  
SECTION 6.09. Restrictive Agreements
    55  
SECTION 6.10. Amendment of Material Documents
    56  
SECTION 6.11. Changes in Fiscal Periods
    56  
SECTION 6.12. Fixed Charge Coverage Ratio
    56  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
        The Administrative Agent

 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices
    61  
SECTION 9.02. Waivers; Amendments
    62  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    64  
SECTION 9.04. Successors and Assigns
    65  
SECTION 9.05. Survival
    68  
SECTION 9.06. Counterparts; Integration; Effectiveness
    68  
SECTION 9.07. Severability
    69  
SECTION 9.08. Right of Setoff
    69  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    69  
SECTION 9.10. WAIVER OF JURY TRIAL
    70  
SECTION 9.11. Headings
    70  
SECTION 9.12. Confidentiality
    70  
SECTION 9.13. USA PATRIOT Act
    71  
SECTION 9.14. Disclosure
    71  
SECTION 9.15. Appointment for Perfection
    71  
SECTION 9.16. Interest Rate Limitation
    71  
SECTION 9.17. Loan Party Representative
    72  

SCHEDULES:
Schedule 1.01 — Investment Objective and Guidelines
Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Insurance
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.09 — Existing Restrictions
Commitment Schedule
 iii 

 

 



--------------------------------------------------------------------------------



 



EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Borrower’s Counsel
Exhibit C — Form of Borrowing Base Certificate
Exhibit D — Form of Loan Guaranty
Exhibit E — Form of Borrowing Request
Exhibit F — Form of Interest Election Request
Exhibit G — Form of Compliance Certificate
Exhibit H — Form of Administrative Questionnaire
Exhibit I — Form of Perfection Certificate
Exhibit J — Form of Revolving Note
Exhibit K — Form of Borrower Joinder Agreement
Exhibit L — Form of Borrower Termination Agreement
 iv 

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of September 9, 2008 (as it may be amended or modified
from time to time, this “Agreement”), among USG CORPORATION, a Delaware
corporation, in its capacity as a Borrower (in such capacity, the “Parent
Borrower”) and in its capacity as the Loan Party Representative (as such term is
defined herein), L&W SUPPLY CORPORATION, a Delaware corporation, UNITED STATES
GYPSUM COMPANY, a Delaware corporation, USG INTERIORS, INC., a Delaware
corporation, CALIFORNIA WHOLESALE MATERIAL SUPPLY, LLC, a Delaware limited
liability company, LIVONIA HOLDINGS, INC., a Delaware corporation, and each
other Subsidiary Borrower from time to time party hereto, the Lenders party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Act” has the meaning assigned to such term in Section 9.13.
“Additional Subsidiary Borrower” means, at any time, any Domestic Subsidiary
that has become a Subsidiary Borrower after the Effective Date pursuant to
Section 2.19.
“Adjusted Eligible Accounts” means, at any time, the Eligible Accounts at such
time minus the Dilution Reserve at such time.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of (a) Section 9.04(b)(i), the term “Affiliate” shall
also include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified and (b) the
definition of the term “Eligible Accounts”, an “Affiliate” of the Collateral
Parties shall not be deemed to include (i) Berkshire Hathaway, Inc. (or any of
its Affiliates, other than the Parent Borrower or any of the Subsidiaries),
(ii) Gebr. Knauf Verwaltungsgesellschaft KG (or any of its Affiliates, other
than the Parent Borrower or any of the Subsidiaries) and (iii) with respect to
Accounts in an amount less than $100,000 per person at any time outstanding
arising in the ordinary course of business of the Collateral Parties, any
officer, director or employee of any Loan Party. For purposes of the foregoing,
the parties hereto acknowledge that, as of the Effective Date, neither Berkshire
Hathaway, Inc. nor Gebr. Knauf Verwaltungsgesellschaft KG is an Affiliate of the
Parent Borrower or any of its Subsidiaries, except as provided in clause (a) of
the immediately-preceding proviso as a result of such entity’s ownership of
Equity Interests of the Parent Borrower.
“Affiliated Account Debtor” means, with respect to any Account Debtor and solely
to the extent that any Loan Party has knowledge of such ownership, another
Person (a) that directly, or indirectly through one or more intermediaries, owns
25% or more of the voting Equity Interests of such Account Debtor or (b) of
which 25% or more of the voting Equity Interests of such Person is directly, or
indirectly through one or more intermediaries, owned by such Account Debtor or
by any Person described in clause (a) of this definition.
“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Revolving Commitments of all Revolving Lenders and (ii) the
Borrowing Base, in each case at such time, minus (b) the aggregate Revolving
Exposure of all Revolving Lenders at such time.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Revolving Lenders, in each case at such time. If, however,
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Exposures at that time.
“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “Eurodollar Spread”, as the case may be, based upon the Parent
Borrower’s corporate credit rating as of such date, provided that prior to the
date that is six months after the Effective Date, the “Applicable Rate” shall be
the applicable rate per annum set forth below in Level 3:

                  Corporate Credit         Level   Rating   Eurodollar Spread  
ABR Spread
 
            1   BBB-/Baa3 or higher   2.00%   1.00% 2   BB+/Ba1   2.25%   1.25%
3   BB/Ba2 or lower   2.50%   1.50%

 

2



--------------------------------------------------------------------------------



 



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a corporate credit rating (other than by reason of the circumstances
referred to in the following sentence), then such rating agency will be deemed
to have established a corporate credit rating that is below Ba2 (in the case of
Moody’s) or below BB (in the case of S&P) and (b) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), the
change in the Applicable Rate shall be effective as of the date on which such
change is first announced by the rating agency making such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of issuing corporate credit ratings, the Parent
Borrower and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the rating of such rating agency shall be determined by reference to
the rating most recently in effect from such rating agency prior to such change
or cessation.
For purposes of the foregoing, in the event the corporate credit ratings of the
Parent Borrower established or deemed to be established by Moody’s and S&P shall
fall in different levels, the Applicable Rate corresponding to the higher rating
shall apply,
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Arranger” means J.P. Morgan Securities Inc.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).
“Availability Period” means the period from and including the Business Day
immediately following the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the Revolving Commitments.
“Average Excess Availability” means, for any calendar month, the quotient of
(a) the sum of Excess Availability for each day during such calendar month
divided by (b) the number of days in such calendar month.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit K.
“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit L.

 

3



--------------------------------------------------------------------------------



 



“Borrowers” means, collectively, the Parent Borrower and the Subsidiary
Borrowers.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect and (b) an Overadvance.
“Borrowing Base” means, at any time, an amount equal to 85% of the Adjusted
Eligible Accounts at such time less the amount of any other Reserves established
at such time. The Borrowing Base shall be determined by reference to the
Borrowing Base Certificate most recently delivered to the Administrative Agent
pursuant to Section 5.01(e), subject to adjustments made by the Administrative
Agent in its Permitted Discretion to address any events or conditions occurring
on or after the date with respect to which such Borrowing Base Certificate
relates.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Loan Party Representative,
in substantially the form of Exhibit C or another form which is reasonably
acceptable to each of the Administrative Agent and the Loan Party
Representative.
“Borrowing Request” means a request by the Loan Party Representative on behalf
of a Borrower for a Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset that would be
classified as a capital expenditure in the financial statements of the Parent
Borrower and its Subsidiaries for such period, prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Dominion Period” means any period in which full cash dominion is in effect
pursuant to Section 7.03 of the Security Agreement (which, for purposes of
clarity, shall be during any of (a) each period beginning on the date on which
Excess Availability shall have been less than $75,000,000 for five consecutive
Business Days and ending on the first date thereafter on which Excess
Availability shall have been at least $75,000,000 for 30 consecutive calendar
days and (b) the continuation of any Event of Default). As contemplated by
Section 7.03 of the Security Agreement, the Cash Dominion Period, if any, that
commences during the second Cash Dominion Termination Period (as such term is
defined in the Security Agreement), or after the acceleration of the Loans
and/or the termination of the Commitments in accordance with Article VII, shall
be deemed to continue until such time as the Security Agreement is terminated in
accordance with the terms thereof.

 

4



--------------------------------------------------------------------------------



 



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Effective Date) other than Berkshire Hathaway
Inc., of Equity Interests representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Parent Borrower, (b) the acquisition of ownership, directly or indirectly,
beneficially or of record (within the meaning of the Securities Exchange Act of
1934, as amended, and the rules of the SEC thereunder as in effect on the
Effective Date) by Berkshire Hathaway Inc. of Equity Interests representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Parent Borrower or (c) the Parent Borrower
ceasing to own, directly or indirectly through wholly-owned Subsidiaries, 100%
of each class of outstanding Equity Interests of each Subsidiary Borrower (other
than any such Subsidiary Borrower with respect to which a Borrower Termination
Agreement has become effective pursuant to Section 2.19) free and clear of all
Liens.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.
“Collateral Parties” means, collectively, the Loan Parties (other than the
Parent Borrower and any other Loan Party that is not a wholly-owned Subsidiary).
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
“Commitment” means (a) with respect to each Lender, such Lender’s Revolving
Commitment and (b) with respect to the Swingline Lender, its commitment to make
Swingline Loans. The initial amount of each Lender’s Commitment is set forth on
the Commitment Schedule, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.
“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.18(b).
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Consolidated Cash Interest Expense” means, for any period, the sum, without
duplication, of (a) the total net consolidated interest expense of the Parent
Borrower and the Subsidiaries for such period (as shown on a consolidated income
statement of the Parent Borrower for such period) plus (b) all cash dividends
paid or payable during such period in respect of Disqualified Equity Interests
of the Parent Borrower or any Subsidiary (but expressly excluding any such
dividends paid or payable to the Parent Borrower or any Subsidiary).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period before interest, taxes, depreciation, amortization and other non-cash
adjustments (other than adjustments relating to minority interest expense) to
Consolidated Net Income for such period, provided that Consolidated EBITDA shall
be decreased by the amount of any cash expenditures in such period relating to
non-cash adjustments added back to Consolidated EBITDA in any prior period
ended.

 

5



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the net income or loss of the
Parent Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary gains or
losses of the Parent Borrower and its Subsidiaries for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Deposit Account Control Agreement” has the meaning assigned to such term in
Section 1.03 of the Security Agreement.
“Dilution Factors” means, without duplication of any reduction to the balance of
any Account, with respect to any period, the aggregate amount of all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits (including all volume discounts, trade discounts and rebates)
that are recorded to reduce Accounts of the Collateral Parties in a manner
consistent with current and historical accounting practices of the Collateral
Parties.
“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of the Borrowing Base Certificate for
the calendar month most recently ended, equal to (a) the aggregate amount of the
applicable Dilution Factors in respect of the Accounts of the Collateral Parties
for the twelve-calendar-month period ended as of the last day of such calendar
month divided by (b) total gross invoices of the Collateral Parties for such
twelve-calendar-month period.
“Dilution Reserve” means, at any time, the product of (a) the excess of (i) the
applicable Dilution Ratio at such time over (ii) 5.00%, multiplied by (b) the
aggregate amount of Eligible Accounts at such time.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
“Disqualified Equity Interests” means Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (including those Equity
Interests that may be required to be redeemed upon the failure to maintain or
achieve any financial performance standards), in each case in whole or in part
and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is 180 days
after the Maturity Date (other than (i) upon payment in full of the Obligations
and termination of the Commitments or (ii) upon a “change in control”, provided
that any payment required pursuant to this clause (ii) is contractually
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent and such requirement is applicable only
in circumstances that are market on the date of issuance of such Equity
Interests) or (b) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness or Equity Interests or other
assets, in each case, other than Qualified Equity Interests prior to the date
that is 180 days after the Maturity Date (other than (i) upon payment in full of
the Obligations and termination of the Commitments or (ii) upon a “change in
control”, provided that any conversion or exchange required pursuant to this
clause (ii) is contractually subordinated in right of payment to the Obligations
on terms reasonably satisfactory to the Administrative Agent and such
requirement is applicable only in circumstances that are market on the date of
issuance of such Equity Interests).

 

6



--------------------------------------------------------------------------------



 



“Domestic Material Subsidiary” means any Material Subsidiary that is organized
under the laws of the U.S., any State thereof or the District of Columbia.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“dollars” or “$” refers to lawful money of the U.S.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) as
notified to the Parent Borrower and the Lenders by the Administrative Agent.
“Eligible Accounts” means, at any time, the Accounts of the Collateral Parties,
but excluding any Account:
(a) that is not subject to a first-priority perfected security interest in favor
of the Administrative Agent;
(b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Lien permitted under clauses (i) through (iv),
(vi) or (xi) of Section 6.02 that does not have priority over the Lien in favor
of the Administrative Agent;
(c) with respect to which the scheduled due date is more than 60 days after the
original invoice date, is unpaid more than 90 days after the date of the
original invoice therefor or more than 30 days after the original due date, or
which has been written off the books of the applicable Collateral Party or
otherwise designated as uncollectible (in determining the aggregate unpaid
amount owing from each Account Debtor with respect to Accounts that are unpaid
either more than 90 days after the date of the original invoice therefor or more
than 30 days after the original due date, such aggregate amount shall not be
reduced to give effect to any credits extended by, or amounts owing from, the
Collateral Parties to such Account Debtor);
(d) that is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliated Account Debtors are ineligible
under clause (c) of this definition;
(e) that is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliated Account Debtors to
all Collateral Parties exceeds (i) if the corporate credit rating of such
Account Debtor is BBB- or higher by S&P and the corporate family rating of such
Account Debtor is Baa3 or higher by Moody’s, 20% of the aggregate amount of all
Eligible Accounts at such time or (ii) if the corporate credit rating and the
corporate family rating of such Account Debtor are otherwise (or if such Account
Debtor does not have a corporate credit rating or a corporate family rating from
S&P and Moody’s, respectively), 15% of the aggregate amount of all Eligible
Accounts at such time;
(f) with respect to which any covenant, representation, or warranty contained in
any Loan Document has been breached or is not true;
(g) that (i) does not arise from the sale of goods or performance of services in
the applicable Collateral Party’s ordinary course of business, (ii) is not
evidenced by an invoice or other documentation reasonably satisfactory to the
Administrative Agent that has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon any Collateral Party’s completion of
any further performance, (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis or (vi) relates to payments of interest;

 

7



--------------------------------------------------------------------------------



 



(h) for which the goods giving rise to such Account have not been shipped or
delivered to the Account Debtor (or its designee) or for which the services
giving rise to such Account have not been performed by any Collateral Party or
if such Account was invoiced more than once, provided that any Account for which
the invoice has been corrected due to billing errors and resent to the
applicable Account Debtor shall not be deemed to have been invoiced more than
once for purposes of this clause (h);
(i) with respect to which any check or other instrument of payment therefor has
been returned uncollected for any reason;
(j) that is owed by an Account Debtor that has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up or
voluntary or involuntary case under any state or federal bankruptcy laws, (iv)
admitted in writing its inability, or is generally unable to, pay its debts as
they become due, (v) become insolvent or (vi) ceased operation of its business;
(k) that is owed by any Account Debtor that has sold all or substantially all of
its assets (it being understood, for purposes of clarity, that any Account that
is transferred to the purchaser of all or substantially all of an Account
Debtor’s assets in connection with any such sale shall be an Account owed by
such purchaser and shall not be deemed to be ineligible as a result of the
application of this clause (k));
(l) that is owed by an Account Debtor that (i) does not maintain its chief
executive office in the U.S. (including any State thereof, the District of
Columbia and, at the Administrative Agent’s discretion following a request
therefor by the Parent Borrower (and following the completion of, and the
Administrative Agent’s satisfaction with, due diligence deemed to be necessary
by the Administrative Agent), any territory thereof (including Puerto Rico, the
U.S. Virgin Islands and Guam)), (ii) is not otherwise a resident of the U.S.
(including any State thereof, the District of Columbia and, at the
Administrative Agent’s discretion following a request therefor by the Parent
Borrower (and following the completion of, and the Administrative Agent’s
satisfaction with, due diligence deemed to be necessary by the Administrative
Agent), any territory thereof (including Puerto Rico, the U.S. Virgin Islands
and Guam)) for purposes of establishing jurisdiction in the U.S. over such
Account Debtor and (iii) is not organized under the applicable law of (A) the
U.S. or any State or territory thereof (including Puerto Rico, the U.S. Virgin
Islands and Guam) or the District of Columbia or (B) Canada or any province
thereof, in each case unless such Account is backed by a letter of credit,
bankers acceptance or other credit support that is acceptable to the
Administrative Agent and that is in the possession of, has been assigned to and
is drawable directly by the Administrative Agent;
(m) that is owed in any currency other than dollars;
(n) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit, bankers acceptance or other
credit support that is acceptable to the Administrative Agent and that is in the
possession of, has been assigned to and is drawable directly by the
Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account, have been complied with to the
Administrative Agent’s reasonable satisfaction;

 

8



--------------------------------------------------------------------------------



 



(o) that is owed by (i) any Affiliate of any Collateral Party or (ii) to the
extent not otherwise constituting an Affiliate of any Collateral Party, any
employee, officer, director or agent of any Collateral Party (other than, in the
case of this clause (ii), any Account in an amount less than $100,000 per person
at any time outstanding arising in the ordinary course of business of the
Collateral Parties);
(p) that is owed by an Account Debtor to which (or to whose Affiliated Account
Debtor) any Collateral Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
(q) that is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;
(r) that is evidenced by any promissory note, chattel paper, or instrument;
(s) that is owed by an Account Debtor located in any jurisdiction which requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit the applicable Collateral Party to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Collateral Party has
filed such report or qualified to do business in such jurisdiction, provided
that any Account that would be an Eligible Account but for a failure to file
such report or qualify to do business in the applicable jurisdiction shall be
deemed to be an Eligible Account if such failure to file or qualify may be
retroactively cured by the payment of a nominal amount;
(t) with respect to which the applicable Collateral Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Collateral Party created a new receivable for the unpaid
portion of such Account;
(u) that does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(v) that is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Collateral Party has an
ownership interest in such goods, or which indicates any party other than a
Collateral Party as payee or remittance party;
(w) that was created on cash on delivery terms; or
(x) that the Administrative Agent determines in its Permitted Discretion may not
be collectible from the Account Debtor for any reason.

 

9



--------------------------------------------------------------------------------



 



In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Collateral Party may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Collateral Party
to reduce the amount of such Account.
“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, use, presence,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters.
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

10



--------------------------------------------------------------------------------



 



“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Availability” means, at any time, an amount equal to the Borrowing Base
at such time minus the aggregate Revolving Exposure of all Revolving Lenders at
such time.
“Excess Liquidity” means, at any time, the sum of (a) Excess Availability at
such time plus (b) the aggregate amount of all cash and cash equivalents of the
Collateral Parties on deposit at such time in accounts with respect to which the
Administrative Agent (on behalf of the Secured Parties) has a perfected
first-priority security interest plus (c) the Existing Credit Availability at
such time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the U.S., or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits taxes imposed by the U.S. or any similar tax imposed by
any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Loan Party
Representative under Section 2.17(b)), any U.S. withholding tax that (i) is in
effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any, or, in the case of an SPV, its Granting Lender) was entitled, at the
time of designation of a new lending office (or assignment or grant, as
applicable), to receive additional amounts from any Borrower with respect to any
withholding Tax pursuant to Section 2.15(a), or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.15(f).
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of July 31, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, including as amended as of February 14,
2008), among USG Corporation, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Goldman Sachs Credit Partners L.P., as
Syndication Agent.
“Existing Credit Agreement Termination Date” means (a) if the Existing Revolving
Commitments have not been refinanced under a Permitted Refinancing Agreement,
the date on which the Existing Revolving Commitments terminate and all loans and
other extensions of credit under the Existing Credit Agreement have been repaid
in full or (b) if otherwise, the date on which the commitments under each
Permitted Refinancing Agreement terminate and all loans and other extensions of
credit under such Permitted Refinancing Agreement have been repaid in full. It
is understood and agreed that, for purposes of this defined term, the
replacement of the commitments under any Permitted Refinancing Agreement and the
refinancing of such loans and other extensions of credit pursuant to a
subsequent Permitted Refinancing Agreement, shall not be deemed to constitute
the termination of such commitments or the repayment in full of such loans and
other extensions of credit.
“Existing Credit Availability” means, at any time, an amount equal to the
aggregate amount of Existing Loans that may be drawn at such time by the Parent
Borrower under the Existing Credit Agreement or any Permitted Refinancing
Agreement.
“Existing Letters of Credit” means any letters of credit which have been or may
be issued pursuant to the Existing Credit Agreement or any Permitted Refinancing
Agreement.

 

11



--------------------------------------------------------------------------------



 



“Existing Loans” means any revolving loans, swingline loans or term loans made
pursuant to the Existing Credit Agreement or any Permitted Refinancing
Agreement.
“Existing Revolving Commitments” means the commitments of the lenders under the
Existing Credit Agreement (as such commitments may be increased in accordance
with Section 2.21 of the Existing Credit Agreement) to make Existing Loans and
to acquire participations in Existing Letters of Credit.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.
“Fixed Charges” means, with reference to any period, without duplication,
(a) the sum of (i) Consolidated Cash Interest Expense for such period and
(ii) any interest accrued and paid in cash during such period in respect of
Indebtedness of the Parent Borrower or any Subsidiary that is required to be
capitalized rather than included in total net consolidated interest expense for
such period in accordance with GAAP, plus (b) principal payments scheduled to be
made by the Parent Borrower or any Subsidiary on Indebtedness during such period
(regardless of whether such payment is actually made in such period, but giving
effect to any reductions thereof resulting from any prepayment thereof in any
earlier period), plus (c) prepayments of principal made by the Parent Borrower
or any Subsidiary on Indebtedness during such period that reduce the scheduled
principal payments in respect of such Indebtedness required to be paid in any
subsequent period, plus (d) expense for Taxes paid in cash during such period,
plus (e) dividends or distributions paid in cash during such period by the
Parent Borrower or any Subsidiary (other than any such dividends or
distributions paid to the Parent Borrower or any Subsidiary) plus (f) cash
contributions during such period to any Plan, plus (g) Capital Lease Obligation
payments made during such period, all calculated for the Parent Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Parent Borrower for the most-recently ended four fiscal
quarters, of (a) Consolidated EBITDA plus the aggregate amount of Transaction
Costs incurred or accrued during such period minus the unfinanced portion of
Capital Expenditures to (b) Fixed Charges, all calculated for the Parent
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the U.S., each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the U.S.

 

12



--------------------------------------------------------------------------------



 



“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
having jurisdiction over the Parent Borrower, any Subsidiary or any Lender as
the context may require.
“Granting Lender” has the meaning assigned to such term in Section 9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, radon gas, asbestos or asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances; or (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.
“Incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “Incurred” and “Incurrence” shall have correlative meanings.
“Indebtedness” of any Person means, without duplication and excluding trade
accounts payable incurred in the ordinary course of business, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided, however, that so long as such Person is not obligated
under such Indebtedness other than with respect to such Lien, such Indebtedness
shall be considered to be Indebtedness of such Person only to the extent of the
lesser of the value of (i) any limit in value of the Lien or (ii) the value of
the property that is subject to any such Lien, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Disqualified Equity Interests. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Notwithstanding the foregoing, in connection
with any acquisition, the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments, non-compete payments or earn-outs to
which the seller in such acquisition may become entitled.

 

13



--------------------------------------------------------------------------------



 



“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Election Request” means a request by the Loan Party Representative on
behalf of a Borrower to convert or continue a Revolving Borrowing in accordance
with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each of March, June, September, and December
and the Maturity Date and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the applicable Borrower may elect, provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 2.18 or
Section 9.04, other than any such Person that ceases to be a party hereto
pursuant to Section 9.04. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of an amount comparable to the amount of such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

14



--------------------------------------------------------------------------------



 



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, the Loan Guaranty, any Borrower
Joinder Agreement, any Borrower Termination Agreement and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guaranty” means the Guarantee Agreement among the Loan Party
Representative, the Loan Parties and the Administrative Agent, substantially in
the form of Exhibit D.
“Loan Party” means each Borrower and each other Domestic Material Subsidiary,
other than any Domestic Material Subsidiary that is not required to become a
Loan Party in accordance with Section 5.10(a).
“Loan Party Representative” has the meaning assigned to such term in
Section 9.17.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Swingline Loans and Overadvances.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or condition, financial or otherwise, of the Parent Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document or (c) the material rights of or
benefits available to the Lenders under any Loan Document. It is understood and
agreed that the occurrence of a Default under the Existing Credit Agreement, in
and of itself, shall not constitute a Material Adverse Effect hereunder unless
the facts and circumstances underlying the occurrence of such Default would
independently result in a Material Adverse Effect hereunder.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Parent Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

15



--------------------------------------------------------------------------------



 



“Material Subsidiary” means at any time, each Subsidiary that, together with its
subsidiaries, shall have accounted for more than 5% of Consolidated EBITDA for
the four consecutive fiscal quarter period of the Parent Borrower most-recently
ended for which financial statements are required to be delivered pursuant to
Section 5.01 or referred to in Section 3.04, provided that if, at any time, the
Subsidiaries that are not Material Subsidiaries (collectively, the “Non-Material
Subsidiaries”), taken as a whole, account for 15% or more in the aggregate of
Consolidated EBITDA for the four consecutive fiscal quarter period of the Parent
Borrower most-recently ended, then the Parent Borrower shall designate one or
more additional Subsidiaries as Material Subsidiaries to the effect that, after
such designation, all the remaining Non-Material Subsidiaries, taken as a whole,
would not account for 15% or more in the aggregate of Consolidated EBITDA for
the four consecutive fiscal quarter period of the Parent Borrower most recently
ended; provided further that if Consolidated EBITDA of the Parent Borrower and
its Subsidiaries consolidated for such four fiscal quarter period is at least
ten percent (10%) lower than the average of the annual Consolidated EBITDA for
the last five years ending as of such date, then such average annual
Consolidated EBITDA should be substituted for purposes of the computations
pursuant to this definition. For purposes of this Agreement, each Subsidiary
Borrower shall be deemed to be a Material Subsidiary.
“Maturity Date” means September 9, 2013, or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrowers
to any of the Secured Parties under any Loan Document, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Overadvance” has the meaning assigned to such term in Section 2.04(d).
“Parent Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

16



--------------------------------------------------------------------------------



 



“Perfection Certificate” means a certificate, dated as of the Effective Date,
delivered by the Parent Borrower on behalf of the Collateral Parties and in the
form of Exhibit I.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or which are being contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, tenders, statutory obligations, surety stay, customs and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way, covenants and similar
encumbrances on real property that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Parent Borrower or any
Subsidiary;
(g) Liens created by sale contracts documenting unconsummated asset dispositions
permitted pursuant to this Agreement, provided that such liens attach only to
assets subject to such sales contracts;
(h) Liens consisting of the interest of the lessee under any lease or sublease
granted to others by the Parent Borrower or its Subsidiaries in its ordinary
course of business, provided that such liens attach only to the assets subject
to such lease or sublease;
(i) customary rights of setoff, revocation, refund or chargeback under deposit
agreements or under the UCC of banks or other financial institutions where the
Parent Borrower or its Subsidiaries maintain deposits in the ordinary course of
business;
(j) Liens arising from the granting of a license to any Person in the ordinary
course of business of the Parent Borrower or its Subsidiaries, provided that
such liens attach only to the assets subject to such license and the granting of
such license is permitted hereunder;
(k) Liens attaching to cash earnest money deposits made by the Parent Borrower
or its Subsidiaries in connection with any letter of intent or purchase
agreement permitted under Section 6.04;
(l) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder;

 

17



--------------------------------------------------------------------------------



 



(m) Liens incurred with respect to rights of agents for collection for the
Parent Borrower and its Subsidiaries under assignments of chattel paper,
accounts, instruments or general intangibles for purposes of collection in the
ordinary course of business; and
(n) Liens in favor of customs and revenues authorities that secure payment of
customs duties in connection with the importation of goods, provided that such
Liens attach solely to such goods being so imported and in respect of which such
duties are owing,
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means any investment permitted pursuant to the Parent
Borrower’s Statement of Investment Objective and Guidelines in effect on the
Effective Date as set forth on Schedule 1.01, as the same may be amended from
time to time in a manner not adverse to the Lenders unless otherwise consented
to in writing by the Administrative Agent (such consent not to be unreasonably
withheld).
“Permitted Refinancing Agreement” means any facility or other instrument in
respect of Indebtedness entered into to replace the commitments under, or to
refinance the loans and other extensions of credit under, the Existing Credit
Agreement or any other Permitted Refinancing Agreement, provided that (a) the
Indebtedness incurred under such facility or other instrument (other than any
Guarantees of such Indebtedness) shall be Indebtedness of the Parent Borrower
and (b) such facility or other instrument shall not have an earlier maturity
date or shorter weighted average life to maturity than the Existing Credit
Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means that such calculation shall give pro forma effect to all
acquisitions, all issuances, incurrences or assumptions of Indebtedness (with
any such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) and all sales, transfers or other
dispositions of any material assets outside the ordinary course of business that
have occurred during the four consecutive fiscal quarter period of the Parent
Borrower most-recently ended on or prior to such date as if they occurred on the
first day of such four consecutive fiscal quarter period (including cost savings
to the extent such cost savings would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act of 1933, as amended, as interpreted by
the Staff of the SEC, and as certified by a Financial Officer).
“Qualified Equity Interests” means Equity Interests of the Parent Borrower other
than Disqualified Equity Interests.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

18



--------------------------------------------------------------------------------



 



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of field examinations with respect to the books and records
relating to the Accounts of the Collateral Parties from information furnished by
or on behalf of the Collateral Parties, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders having Loans and unused Revolving
Commitments (other than commitments to make Swingline Loans) representing more
than 50% of the sum of Loans and unused Commitments (other than commitments to
make Swingline Loans) at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain with respect to the
Collateral or any Collateral Party, provided that such reserves have been
established upon not less than three Business Days’ notice to the Parent
Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Parent Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent Borrower or
any Subsidiary, or any other payment (including any payment under any equity
Swap Agreement) that has a substantially similar effect to any of the foregoing.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07, Section 2.17(b) or Section 9.02(c), (b) reduced or
increased from time to time pursuant to assignments by or to such Lender,
respectively, pursuant to Section 9.04 and (c) increased from time to time
pursuant to Revolving Commitment Increases made pursuant to Section 2.18. The
initial amount of each Lender’s Revolving Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption or Commitment Increase
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $170,000,000.

 

19



--------------------------------------------------------------------------------



 



“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.18(b).
“Revolving Exposure” means, with respect to any Lender at any time, (a) the sum
of the outstanding principal amount of such Lender’s Revolving Loans and its
Swingline Exposure at such time plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Overadvances at such
time.
“Revolving Lender” means, a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning assigned to such term in Section 3.11.
“Secured Obligations” means all Obligations, together with Banking Services
Obligations.
“Secured Parties” has the meaning assigned to such term in the Security
Agreement.
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among the Collateral Parties, the Loan Party Representative
and the Administrative Agent, for the benefit of the Administrative Agent and
the Lenders.
“SPV” has the meaning assigned to such term in Section 9.04(e).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held.

 

20



--------------------------------------------------------------------------------



 



“Subsidiary” means any direct or indirect subsidiary of the Parent Borrower.
“Subsidiary Borrower” means each of L&W Supply Corporation, a Delaware
corporation, United States Gypsum Company, a Delaware corporation, USG
Interiors, Inc., a Delaware corporation, California Wholesale Material Supply,
LLC, a Delaware limited liability company, Livonia Holdings, Inc., a Delaware
corporation, and each other Additional Subsidiary Borrower, in each case to the
extent that any such Additional Subsidiary Borrower has not ceased to be a
Subsidiary Borrower pursuant to an effective Borrower Termination Agreement as
provided in Section 2.19 (in which case, such Additional Subsidiary Borrower
shall no longer be deemed to be a “Subsidiary Borrower” or an “Additional
Subsidiary Borrower” for purposes of any Loan Document).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Parent Borrower or any Subsidiary in connection with the Transactions,
including fees payable on the Effective Date pursuant to fee letters between the
Administrative Agent and the Parent Borrower.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Parent
Borrower.

 

21



--------------------------------------------------------------------------------



 



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Parent Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
SECTION 1.05. Pro Forma Calculations. With respect to any period during which
any acquisition, sale, transfer or other disposition of any material assets
outside the ordinary course of business occurs, for purposes of determining
Consolidated EBITDA, calculations with respect to such period shall be made on a
Pro Forma Basis.

 

22



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or (b) the aggregate Revolving Exposures exceeding
the lesser of (x) the aggregate Revolving Commitments and (y) the Borrowing
Base, subject to the Administrative Agent’s authority, in its sole discretion,
to make Overadvances pursuant to the terms of Section 2.04. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans. All Loans shall be made in
dollars.
SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
or Overadvance) shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Revolving Commitments. Any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04.
(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Loan Party Representative, on
behalf of the applicable Borrower, may request in accordance herewith, provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
(unless the applicable Borrowing Request provides that the Lenders shall be
compensated for any potential loss, cost or expense of the type referenced in
Section 2.14) but may be converted into Eurodollar Borrowings in accordance with
Section 2.06. Each Swingline Loan and Overadvance shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Each Swingline
Loan shall be in an amount that is not less than $500,000. Borrowings of more
than one Type may be outstanding at the same time, provided that there shall not
at any time be more than a total of six Eurodollar Borrowings outstanding.
Notwithstanding anything to the contrary in this Section 2.02(c), an ABR
Revolving Borrowing or a Swingline Loan may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Revolving Commitment.
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

23



--------------------------------------------------------------------------------



 



SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Loan Party Representative, on behalf of the applicable Borrower, shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or Adobe pdf file to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit E signed by the Loan Party
Representative on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:
(i) the name of the applicable Borrower;
(ii) the aggregate amount of such Borrowing;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05;
and
(vii) that as of such date the conditions set forth in Sections 4.02(a) and
(b) are satisfied.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04. Swingline Loans and Overadvances. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrowers, from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the aggregate Revolving Exposures exceeding the lesser of
(x) the aggregate Revolving Commitments and (y) the Borrowing Base, provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.
(b) To request a Swingline Loan, the Loan Party Representative, on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy or by Adobe pdf file), not later than 12:00
noon, New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Loan Party Representative. The Swingline Lender shall make each Swingline
Loan available to the applicable Borrower by means of a credit to the general
deposit account of such Borrower maintained with the Swingline Lender and in the
case of repayment of another Loan or fees or expenses as provided by
Section 2.16(c), by remittance to the Administrative Agent to be distributed to
the Lenders by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

24



--------------------------------------------------------------------------------



 



(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Loan Party Representative of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear, provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as the case may be, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.
(d) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Loan Party Representative on behalf of the Borrowers, the
Administrative Agent may in its sole discretion (but with absolutely no
obligation), make Revolving Loans to the Borrowers, on behalf of the Revolving
Lenders, in amounts that exceed Aggregate Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”), provided
that no Overadvance shall result in a Default due to the Borrowers’ failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. All
Overadvances shall be ABR Borrowings. The authority of the Administrative Agent
to make Overadvances is limited to an aggregate amount not to exceed $12,500,000
at any time, no Overadvance may remain outstanding for more than 30 days and no
Overadvance shall cause any Lender’s Revolving Exposure to exceed its Revolving
Commitment, provided that the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.
(e) Upon the making of an Overadvance by the Administrative Agent, each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment. The Administrative Agent may, at any time, require the Revolving
Lenders to fund their participations in any Overadvance. From and after the
date, if any, on which any Revolving Lender is required to fund its
participation in any Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Overadvance.

 

25



--------------------------------------------------------------------------------



 



SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly, and in no event later than 3:00 p.m., New York
City time, crediting the amounts so received, in like funds, to an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by the Loan Party Representative in the applicable Borrowing Request,
provided that ABR Revolving Loans made to finance the reimbursement of an
Overadvance shall be retained by the Administrative Agent or, to the extent that
the Revolving Lenders have made payments pursuant to Section 2.04 to reimburse
the Administrative Agent in respect of any such Overadvance, respectively,
remitted by the Administrative Agent to such Revolving Lenders as their
interests may appear.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Loan. If such Lender pays such amount to the Administrative Agent, then
such amount (less interest) shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Overadvances, which may not be converted or continued.
(b) To make an election pursuant to this Section, the Loan Party Representative,
on behalf of the applicable Borrower, shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Loan Party Representative was requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or by Adobe pdf file to the Administrative Agent of a written Interest
Election Request substantially in the form of Exhibit F signed by the Loan Party
Representative on behalf of the applicable Borrower.

 

26



--------------------------------------------------------------------------------



 



(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Loan Party Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Loan Party Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
SECTION 2.07. Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, all Revolving Commitments shall terminate on the Maturity
Date.
(b) The Loan Party Representative, on behalf of the Borrowers, may at any time
terminate, without premium or penalty (other than, with respect to Eurodollar
Borrowings, payments that may become due under Section 2.14), the Revolving
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon, (ii) the payment in full of the accrued and
unpaid fees and (iii) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.
(c) The Loan Party Representative, on behalf of the Borrowers, may from time to
time reduce, without premium or penalty (other than, with respect to Eurodollar
Borrowings, payments that may become due under Section 2.14), the Revolving
Commitments, provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Loan Party Representative shall not reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.09, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

 

27



--------------------------------------------------------------------------------



 



(d) The Loan Party Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Loan Party Representative pursuant to this Section shall be irrevocable,
provided that a notice of termination or reduction of Revolving Commitments
delivered by the Loan Party Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or any other event, in
which case such notice may be revoked by the Loan Party Representative (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.
SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date, (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the date that is the seventh day after such Swingline Loan is made, and (iii) to
the Administrative Agent the then unpaid principal amount of each Overadvance on
the earliest of (x) the Maturity Date, (y) the day that is 30 days after the
making of such Overadvance and (z) demand by the Administrative Agent, provided
that on each date that a Revolving Borrowing is made, the Borrowers shall repay
all Swingline Loans that were outstanding on the date such Borrowing was
requested.
(b) On each Business Day during any Cash Dominion Period, the Administrative
Agent shall apply all immediately available funds credited to the Collection
Account, first to prepay any Overadvances that may be outstanding, pro rata,
second to prepay any Swingline Loans that may be outstanding, and third to
prepay any Revolving Loans that may be outstanding, it being understood that any
prepayments of Revolving Loans shall be applied in accordance with the
penultimate sentence of Section 2.16(b).
(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans and
pay interest thereon in accordance with the terms of this Agreement.

 

28



--------------------------------------------------------------------------------



 



(f) Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note, substantially in the form of
Exhibit J, payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns). Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.09. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay without premium or penalty (other than,
with respect to Eurodollar Borrowings, payments that may become due under
Section 2.14) any Borrowing in whole or in part, subject to the requirements of
this Section.
(b) Except for Overadvances permitted under Section 2.04, in the event and on
such occasion that the aggregate Revolving Exposure exceeds the lesser of
(x) the aggregate Revolving Commitments and (y) the Borrowing Base, the
Borrowers shall prepay the Revolving Borrowings and/or Swingline Borrowings in
an aggregate amount equal to such excess.
(c) Prior to any optional prepayment of Borrowings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and the Loan
Party Representative shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.
(d) The Loan Party Representative, on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy or by Adobe pdf
file) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment, provided that a notice of optional prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or any other event, in which case such notice of prepayment may be
revoked by the Loan Party Representative (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans) the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11.

 

29



--------------------------------------------------------------------------------



 



SECTION 2.10. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender an unused commitment fee on the average daily
unused amount of the Revolving Commitment of each Lender at the rate of 0.75%.
Accrued unused commitment fees shall be payable in arrears on the third Business
Day following the last day of each March, June, September and December of each
year and on the date on which the Revolving Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
among the Borrowers and the Administrative Agent.
(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Each Overadvance shall bear interest at the Alternate Base Rate plus the
Applicable Rate for Revolving Loans plus 2.00%.
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments,
provided that (i) interest accrued pursuant to paragraph (c) or (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

30



--------------------------------------------------------------------------------



 



SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Loan Party
Representative and the Lenders by telephone or telecopy or by Adobe pdf file as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Loan Party Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing, provided that following the first day that such condition shall cease
to exist, such Borrowings may be made as or converted to Eurodollar Borrowings
at the request of and in accordance with the elections of the applicable
Borrower.
SECTION 2.13. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or
(ii) impose on any Lender or the London interbank market any other condition,
cost, or expense affecting this Agreement or Eurodollar Loans made by such
Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth in reasonable detail calculations of
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender as the
case may be, notifies the Parent Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

31



--------------------------------------------------------------------------------



 



SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan (or to convert any ABR Loan into a Eurodollar
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Loan Party Representative to replace a Lender pursuant to Section 2.17(b)
or Section 9.02(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and reasonable expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate (without consideration
of the Applicable Rate) that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market (without consideration of the
Applicable Rate). A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Loan Party Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Loan Party Representative’s
receipt thereof.
SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable Borrower shall make such
deductions and (iii) the applicable Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
(b) Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
(c) The Borrowers shall jointly and severally indemnify the Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers under any Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Loan Party Representative by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

32



--------------------------------------------------------------------------------



 



(d) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any Excluded Taxes attributable to such
Lender that are payable by the Administrative Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority pursuant to Section 2.15(a), the
Loan Party Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Loan Party Representative
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Loan Party Representative or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if requested by the
Loan Party Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Loan
Party Representative or the Administrative Agent as will enable the Loan Party
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the U.S., any Foreign Lender shall deliver to
the Loan Party Representative and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Loan Party Representative or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the U.S. is a party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Loan Party Representative to determine the
withholding or deduction required to be made.

 

33



--------------------------------------------------------------------------------



 



Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this paragraph (f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Loan Party Representative and the
Administrative Agent in writing of such Lender’s legal inability to do so.
(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay to such Borrower
an amount equal to such refund. This paragraph shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
SECTION 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.13, 2.14, 2.15 or 9.03, or otherwise) at or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, New York City
time), on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York or at such other address that the Administrative
Agent shall advise the Loan Party Representative in writing, except payments to
be made directly to the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under any Loan Document
shall be made in dollars.
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09) or (C) amounts to be applied from the Collection Account
during any Cash Dominion Period (which shall be applied in accordance with
Section 2.08(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent from the
Loan Parties (other than in connection with Banking Services), second, to pay
any fees or expense reimbursements then due to the Lenders from the Loan Parties
(other than in connection with Banking Services), third, to pay interest due in
respect of the Overadvances, fourth, to pay the principal of the Overadvances,
fifth, to pay interest then due and payable on the Loans ratably (other than the
Overadvances), sixth, to prepay principal on the Loans (other than the
Overadvances), seventh, to the payment of any other Secured Obligation (other
than Banking Services Obligations) due to the Administrative Agent or any Lender
by the Loan Parties, and eighth, to the payment of any amounts owing with
respect to Banking Services Obligations. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Loan Party
Representative, or unless an Event of Default has occurred and is continuing,
neither the Administrative Agent nor any Lender shall apply any payment that it
receives to a Eurodollar Loan, except (x) on the expiration date of the Interest
Period applicable to any such Eurodollar Loan or (y) in the event, and only to
the extent, that there are no outstanding ABR Loans and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.14. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations in accordance with the
terms of this Agreement.

 

34



--------------------------------------------------------------------------------



 



(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents that are not paid when due in accordance
with the Loan Documents (after giving effect to any applicable grace period(s)),
may be paid from the proceeds of Borrowings made hereunder whether made
following a request by a Borrower pursuant to Section 2.03 or a deemed request
as provided in this Section or may be deducted from any deposit account of the
applicable Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
in the name of such Borrower for the purpose of paying each payment of
principal, interest and fees payable by such Borrower as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03 or 2.04, as applicable, and (ii) the
Administrative Agent to charge any deposit account of such Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
payable by such Borrower as it becomes due hereunder or any other amount due
under the Loan Documents.
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans, provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(e) Unless the Administrative Agent shall have received notice from the Loan
Party Representative, on behalf of any Borrower, prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

35



--------------------------------------------------------------------------------



 



(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c) or (e), 2.05(a) or (b), 2.16(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not be inconsistent with its internal policies or otherwise be disadvantageous
to such Lender. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b) If any Lender requests compensation under Section 2.13, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Loan Party
Representative may, at the Borrowers’ sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee acceptable to the Loan Party Representative that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Loan Party Representative shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the Swingline Lender), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans (other than
Swingline Loans), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts), (iii) the applicable Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Parent Borrower to
require such assignment and delegation cease to apply.

 

36



--------------------------------------------------------------------------------



 



SECTION 2.18. Revolving Commitment Increases. (a) The Parent Borrower may from
time to time (and more than one time), by written notice to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders), request that
the aggregate Revolving Commitments be increased by an amount not less than
$15,000,000 for any such increase, except to the extent necessary to utilize the
remaining unused amount of increase permitted under this Section 2.18(a),
provided that after giving effect to any such increase the sum of the total
Revolving Commitments shall not exceed $245,000,000. Such notice shall set forth
the amount of the requested increase in the Revolving Commitments and the date
on which such increase is requested to become effective (which shall be not less
than ten Business Days or more than 60 days after the date of such notice), and
shall offer each Lender (provided that such Lender shall be reasonably
satisfactory to the Administrative Agent) the opportunity to increase its
Revolving Commitment by such Lender’s Applicable Percentage of the proposed
increased amount. Each Lender shall, by notice to the Loan Party Representative
and the Administrative Agent given not more than ten days after the date of the
Loan Party Representative’s notice, either agree to increase its applicable
Revolving Commitment by all or a portion of the offered amount or decline to
increase its applicable Commitment (and any Lender that does not deliver such a
notice within such period of ten days shall be deemed to have declined to
increase its Commitment). In the event that, on the tenth day after the Loan
Party Representative shall have delivered a notice pursuant to the first
sentence of this paragraph, the Lenders shall have declined to increase their
Revolving Commitments or have agreed pursuant to the preceding sentence to
increase their Revolving Commitments by an aggregate amount less than the
increase in the total Revolving Commitments requested by the Loan Party
Representative, the Loan Party Representative may arrange for one or more banks
or other financial institutions (any such bank or other financial institution,
together with any existing Lender that agrees to increase its applicable
Revolving Commitment pursuant to the immediately preceding sentence, being
called an “Augmenting Lender”) to provide Revolving Commitments or increase
their existing Revolving Commitments in an aggregate amount equal to the
unsubscribed amount, provided that each Augmenting Lender shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall not be subject to the approval of any other
Lenders, and the Loan Party Representative and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence the Commitment of such Augmenting Lender and/or its status
as a Lender hereunder. Any increase in the aggregate Revolving Commitments may
be made in an amount that is less than the increase requested by the Loan Party
Representative if the Loan Party Representative is unable to arrange for, or
chooses not to arrange for, Augmenting Lenders.
(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
increase in the aggregate Revolving Commitments pursuant to this Section 2.18
(the “Revolving Commitment Increase”), this Agreement may be amended (such
amendment, a “Commitment Increase Amendment”) without the consent of any Lenders
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Revolving Commitment Increase evidenced thereby as provided for in
Section 9.02(b). Upon each Revolving Commitment Increase pursuant to this
Section, (i) each Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Augmenting Lender
providing a portion of such Revolving Commitment Increase, and each such
Augmenting Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Swingline Loans and Overadvances such that, after giving effect to such
Revolving Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Swingline Loans and Overadvances held by each Lender (including
each such Augmenting Lender) will equal such Lender’s Applicable Percentage and
(ii) if, on the date of such Revolving Commitment Increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Loans made hereunder (reflecting such Revolving
Commitment Increase), which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.14. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

37



--------------------------------------------------------------------------------



 



(c) Increases and new Revolving Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by the Loan Party Representative pursuant to the first sentence of
paragraph (a) above or on such other date as agreed upon by the Loan Party
Representative, the Administrative Agent and the applicable Augmenting Lenders.
(c) Notwithstanding the foregoing, no increase in the Revolving Commitments (or
in any Commitment of any Lender) or addition of an Augmenting Lender shall
become effective under this Section unless on the date of such increase, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied as of such date (as though the effectiveness of such increase were a
Borrowing) and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Parent
Borrower.
SECTION 2.19. Additional Subsidiary Borrowers. The Loan Party Representative
may, at any time and from time to time, designate a Domestic Subsidiary that is
a wholly-owned Subsidiary of the Parent Borrower, with the prior written consent
of each Lender, as a Subsidiary Borrower, in each case by delivery to the
Administrative Agent of a Borrower Joinder Agreement executed by such Domestic
Subsidiary and by the Loan Party Representative, and upon such delivery such
Domestic Subsidiary shall for all purposes of this Agreement be a Subsidiary
Borrower and a party to this Agreement. Any Subsidiary Borrower shall continue
to be a Subsidiary Borrower until the Loan Party Representative shall have
executed and delivered to the Administrative Agent a Borrower Termination
Agreement with respect to such Subsidiary Borrower, whereupon such Subsidiary
Borrower shall cease to be a Subsidiary Borrower hereunder. Notwithstanding the
preceding sentence, (a) no Borrower Joinder Agreement shall become effective as
to any such Domestic Subsidiary if it shall be unlawful for such Domestic
Subsidiary to become a Subsidiary Borrower hereunder or for any Lender to make
Loans or otherwise extend credit to such Domestic Subsidiary as provided herein
and (b) no Borrower Termination Agreement shall become effective as to any
Subsidiary Borrower until all Loans made to and all amounts payable by such
Subsidiary Borrower in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under any Loan Document by such Subsidiary Borrower) shall have been paid in
full, provided that such Borrower Termination Agreement shall be effective to
terminate the right of such Subsidiary Borrower to request or receive further
extensions of credit under this Agreement. As soon as practicable upon receipt
of a Borrower Joinder Agreement, the Administrative Agent shall send a copy
thereof to each Lender.
ARTICLE III
Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. Each Borrower and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required, action by the holders of such Loan Party’s Equity
Interests. This Agreement has been duly executed and delivered by each Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or such Loan Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

38



--------------------------------------------------------------------------------



 



SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings with any Governmental
Authority necessary to perfect Liens created under the Loan Documents and
(ii) such as have been obtained or made and are in full force and effect, except
such consents, approvals, registrations or filings, the failure of which to have
been obtained, received or made will not materially impair the effectiveness of
the Transactions or materially adversely affect the operations of the Parent
Borrower and its Subsidiaries, taken as a whole, (b) will not violate any
material Requirement of Law applicable to any Borrower or any Material
Subsidiary, (c) will not violate or result in a material default under any
material indenture, agreement or other instrument binding upon any Borrower or
any Material Subsidiary or their respective assets, or give rise to a right
thereunder to require any material payment to be made by any Borrower or any
Material Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any material obligation thereunder, and (d) will
not result in the creation or imposition of any Lien (other than a Lien
permitted under Section 6.02) on any asset of the Parent Borrower or any
Material Subsidiary.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, stockholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2007, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarters and the portions of the fiscal year ended March 31, 2008,
and June 30, 2008 (and comparable period for the prior fiscal year). Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Parent Borrower and the
Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b) On and as of the Effective Date, no event, change or condition has occurred
that has had, or could reasonably be expected to have, a material adverse effect
on the business, operations, properties, assets, condition (financial or
otherwise), liabilities (including contingent liabilities) or prospects of the
Parent Borrower and the Subsidiaries, taken as a whole, since December 31, 2007,
provided that it is understood that the Lenders are satisfied with the results
of operations set forth in the financial statements for the period ended
June 30, 2008, as set forth in the Parent Borrower’s 10-Q filed with the SEC on
July 31, 2008.
SECTION 3.05. Properties. (a) Each Borrower and each of the Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, except for any defects that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b) Each Borrower and each of the Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrowers and the
Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------



 



SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower or any Material Subsidiary,
threatened against or affecting any Borrower or any Material Subsidiary (i) as
to which there is a reasonable likelihood of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrowers nor any Material
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements. Each Borrower and each of the
Material Subsidiaries is in compliance with (a) all Requirements of Law
applicable to it or its property and (b) all indentures, agreements and other
instruments binding upon it or its property, except, in each of the cases of
(a) and (b) above, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08. Investment Company Status. None of the Borrowers nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09. Taxes. The Parent Borrower and each of the Subsidiaries (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except any Taxes that are
being contested in good faith by appropriate proceedings, provided that the
Parent Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves therefor and the failure to pay such Taxes would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11. Disclosure. None of (i) the Parent Borrower’s Quarterly Reports on
Form 10-Q for the periods ended March 31, 2008, and June 30, 2008, its Annual
Report on Form 10-K for the fiscal year ended December 31, 2007 (collectively,
the “SEC Filings”), and the other filings of the Parent Borrower made with the
SEC in 2008 nor (ii) any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent
Borrower to the Administrative Agent or any Lender pursuant to any Loan Document
or delivered thereunder (as modified or supplemented by other information
furnished by or on behalf of the Borrowers to the Administrative Agent in
connection herewith), as of the date such disclosures are delivered, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time delivered (unless otherwise updated subsequent thereto, in which
case such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time updated).

 

40



--------------------------------------------------------------------------------



 



SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Material Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums due in respect of
such insurance have been paid.
SECTION 3.13. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and, for so long as UCC financing statements or deposit
account control agreements, as the case may be, with respect to such Collateral
have not been terminated by the Administrative Agent (or otherwise amended by
the Administrative Agent in a manner that adversely affects the Lien in favor of
the Secured Parties thereby perfected), such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of Liens
permitted under clauses (ii) through (iv), (vi) and (xi) of Section 6.02, to the
extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law.
SECTION 3.14. Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns or any other material labor disputes against any
Borrower or any Material Subsidiary pending or, to the knowledge of any Borrower
or any Material Subsidiary, threatened or planned.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each party hereto (i) a counterpart of this
Agreement signed on behalf of such party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or Adobe
pdf file transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) duly executed copies of the other Loan
Documents (or written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or Adobe pdf file transmission of a signed
signature page) that such party has signed a counterpart of such Loan Documents)
and such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.08
payable to the order of each such requesting Lender and (iii) a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of each of (A) Jones Day, counsel for the Borrowers and the
Domestic Material Subsidiaries, substantially in the form of Exhibit B, and
(B) local counsel in each jurisdiction where a Loan Party is organized (other
than any such jurisdiction covered by the opinion given pursuant to the
immediately preceding clause (A)), in each case covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Parent Borrower hereby
requests such counsel to deliver such opinions.

 

41



--------------------------------------------------------------------------------



 



(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.
(c) Field Examination; No Default Certificate. The Administrative Agent shall
have received (i) a field examination with respect to the books and records
relating to the accounts receivable of the Parent Borrower and its respective
subsidiaries (it being understood and agreed that the receipt of the examination
of FTI Consulting, Inc. dated June 6, 2008, with respect to the Accounts of the
Collateral Parties shall satisfy the condition precedent set forth in this
clause (i)) and (ii) a certificate, signed by the chief financial officer of the
Parent Borrower, on the initial Borrowing date (i) stating that no Default or
Event of Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects as of such date other than those that speak
expressly to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.
(d) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel), in each case,
required to be reimbursed or paid by any Loan Party under any Loan Document.
(e) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Effective Date,
together with all attachments contemplated thereby, and (ii) the results of a
recent lien search in the jurisdictions requested by the Administrative Agent
based on the Perfection Certificate, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.
(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Effective Date which calculates the
Borrowing Base as of the last day of the calendar month immediately preceding
the Effective Date.
(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
(h) Compliance with Laws; Consents. The Parent Borrower and the Material
Subsidiaries shall be in compliance, in all material respects, with all
applicable foreign and U.S. federal, state and local laws and regulations,
including all applicable Environmental Laws. All necessary material governmental
and material third party approvals in connection with this Agreement shall have
been obtained and shall be in effect.

 

42



--------------------------------------------------------------------------------



 



(i) No Litigation. Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(j) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13.
The Administrative Agent shall notify the Loan Party Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on September 15, 2008 (and, in the event such conditions are not
so satisfied or waived, the Revolving Commitments shall terminate at such time).
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a deemed Borrowing under
Section 2.16(c)) is subject to the receipt by the Administrative Agent of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents that are qualified by materiality shall be true and correct and the
representations and warranties that are not so qualified shall be true and
correct in all material respects on and as of the date of such Borrowing, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct as of such earlier date).
(b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans from time to time if the Administrative Agent believes that making
such Loans is in the best interests of the Lenders.

 

43



--------------------------------------------------------------------------------



 



SECTION 4.03. Initial Credit Event for each Additional Subsidiary Borrower. The
obligations of the Lenders to make Loans to any Subsidiary Borrower that becomes
a Subsidiary Borrower after the Effective Date in accordance with Section 2.19
are subject to the satisfaction of the following conditions:
(a) Borrower Joinder Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received from such Subsidiary Borrower (i) a counterpart
of such Subsidiary Borrower’s Borrower Joinder Agreement signed on behalf of
such Subsidiary Borrower (or written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or Adobe pdf file transmission
of a signed signature page) that such party has signed a counterpart of
thereof), (ii) such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.08
payable to the order of each such requesting Lender and (iii) a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
as of the date of the applicable Borrower Joinder Agreement) of counsel for such
Subsidiary Borrower covering such matters relating to such Subsidiary Borrower,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request (which opinions shall be consistent with those opinions
delivered to the Administrative Agent pursuant to Section 4.01(a)(iii)).
(b) Certified Certificate of Incorporation; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of such Subsidiary
Borrower, dated as of the date of the applicable Borrower Joinder Agreement and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is shall
become a party in accordance with the terms of this Agreement, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Subsidiary Borrower authorized to sign the Loan Documents to
which it is to become a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of such
Subsidiary Borrower certified by the relevant authority of the jurisdiction of
organization of such Subsidiary Borrower and a true and correct copy of its
by-laws or operating, management or partnership agreement, and (ii) a long form
good standing certificate for such Subsidiary Borrower from its jurisdiction of
organization.
(c) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a supplement to the Perfection Certificate containing the
information required by the Perfection Certificate with respect to such
Subsidiary Borrower, dated as of the date of the applicable Borrower Joinder
Agreement, together with all attachments contemplated by the Perfection
Certificate, and (ii) the results of a recent lien search in the jurisdictions
requested by the Administrative Agent based on such supplement to the Perfection
Certificate, and such search shall reveal no Liens on any of the assets of such
Subsidiary Borrower except for Liens permitted by Section 6.02 or discharged on
or prior to the date of the applicable Borrower Joinder Agreement pursuant to a
pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.
(d) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral of such
Subsidiary Borrower described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation.
(e) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information with respect to such Subsidiary Borrower
requested by the Administrative Agent and required under applicable “know your
customer” rules and regulations, including all information required to be
delivered pursuant to Section 9.13.

 

44



--------------------------------------------------------------------------------



 



(f) Loan Document Joinder Agreements. The requirements set forth in Section 5.10
shall have been satisfied with respect to such Subsidiary Borrower, including
the execution and delivery by such Subsidiary Borrower of a joinder agreement to
each of the Loan Guaranty and Security Agreement (to the extent such Subsidiary
Borrower is not already a party thereto).
ARTICLE V
Affirmative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
(other than contingent amounts not yet due payable under any Loan Document)
shall have been paid in full, the Borrowers covenant and agree with the Lenders
that:
SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers, or the Loan Party Representative on behalf of the Borrowers, will
furnish to the Administrative Agent for prompt delivery to each Lender:
(a) within 90 days after the end of each fiscal year of the Parent Borrower, the
Parent Borrower’s audited consolidated balance sheet and audited consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, the Parent Borrower’s unaudited
consolidated balance sheet and unaudited consolidated statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Parent Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c) concurrently with any delivery or deemed delivery of financial statements
under paragraph (a) or (b) above, a certificate of a Financial Officer of the
Parent Borrower substantially in the form of Exhibit G (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the covenant contained in Section 6.12 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the later of
the date of the Parent Borrower’s most recent audited financial statements
referred to in Section 3.04 and the date of the prior certificate delivered
pursuant to this paragraph (c) indicating such a change and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

45



--------------------------------------------------------------------------------



 



(d) not later than 90 days subsequent to the commencement of each fiscal year of
the Parent Borrower, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and consolidated statements of
projected operations, comprehensive income and cash flows as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any significant revisions
of such budget;
(e) as soon as available but in any event within 13 Business Days of the end of
each calendar month, as of the last day of the preceding calendar month, a
Borrowing Base Certificate and supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request. Notwithstanding any provision of
this Agreement to the contrary, subsequent to each date on which (i) Excess
Availability is less than $50,000,000 (or if a Borrowing would cause Excess
Availability to fall below $50,000,000) or (ii) Aggregate Availability is less
than $25,000,000 (or if a Borrowing would cause Aggregate Availability to fall
below $25,000,000), no Borrower shall be permitted to make any additional
Borrowings or such Borrowing, as the case may be (provided that a conversion or
a continuation of a Borrowing shall not constitute a “Borrowing” for purposes of
this sentence), unless the Parent Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate as of a date no earlier than
three Business Days prior to the date of such Borrowing; provided, however, the
Parent Borrower shall not be required to deliver a Borrowing Base Certificate
pursuant to the second sentence of this paragraph if Excess Availability shall
have exceeded $50,000,000 (or, if the accelerated delivery requirement was
triggered pursuant to clause (ii) of this sentence, Aggregate Availability shall
have exceeded $25,000,000) for a period of five consecutive Business Days prior
to the date of such Borrowing;
(f) concurrently with the delivery of each Borrowing Base Certificate, and at
such other times as may be reasonably requested by the Administrative Agent, an
aging report with respect to the Eligible Accounts, in form and substance
reasonably acceptable to the Administrative Agent;
(g) promptly as reasonably practicable after the request therefor, such
additional information concerning the Accounts of the Collateral Parties or
adjustments thereto as may be reasonably requested by the Administrative Agent
from time to time;
(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Parent Borrower to the holders of its Equity
Interests generally, as the case may be;
(i) concurrently with the delivery of each Borrowing Base Certificate (or at
such other times as the Administrative Agent may reasonably request), a
certificate from a Financial Officer of the Parent Borrower setting forth the
Existing Credit Availability as of the period then ended, together with
supporting information connection therewith;
(j) promptly upon obtaining knowledge of any such event, circumstance or change,
a written notice of any event, circumstance or change that has occurred since
the delivery of the most recent Borrowing Base Certificate in accordance with
the terms of this Agreement that would materially reduce the aggregate amount of
the Eligible Accounts or result in a material portion of the Eligible Accounts
ceasing to be Eligible Accounts; and
(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (on behalf of any Lender) may reasonably request.

 

46



--------------------------------------------------------------------------------



 



Information required to be delivered pursuant to Sections 5.01(a), (b) and
(h) shall be deemed to have been delivered on the date on which the Loan Party
Representative provides notice to the Administrative Agent that such information
has been posted on the SEC website on the Internet at www.sec.gov, or through a
link on the Borrower’s website at www.usg.com, or at another website identified
in such notice and accessible by the Lenders without charge, provided that such
notice may be included in a certificate delivered pursuant to Section 5.01(c).
SECTION 5.02. Notices of Material Events. The Loan Party Representative will
furnish to the Administrative Agent (for prompt distribution to each Lender
through the Administrative Agent) written notice promptly, but in any event
within five Business Days of, when any of the Chief Executive Officer, the
President, the General Counsel or any Financial Officer of any Borrower obtains
actual knowledge of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Parent Borrower or any
Subsidiary, affecting the Parent Borrower or any Affiliate thereof that has a
reasonable likelihood of being adversely determined, and, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(c) any Lien (other than Liens permitted by clauses (i) through (iv), (vi) or
(xi) of Section 6.02) or claim made or asserted against any of the Collateral;
(d) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect;
(e) any change in the Parent Borrower’s corporate credit rating by S&P or
Moody’s, or any notice from either such agency indicating its intent to effect
such a change or to place the credit facilities on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, issuing a corporate credit rating for the
Parent Borrower; and
(f) any other development including notice of any Environmental Liability that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Parent
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Parent Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

47



--------------------------------------------------------------------------------



 



SECTION 5.04. Payment of Taxes. The Parent Borrower will, and will cause each
Subsidiary to, pay its liabilities for Taxes, the amounts of which are material
to the Parent Borrower and its Subsidiaries taken as a whole, before such
liabilities shall become delinquent or in default, except where (a) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(b) the Parent Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.05. Maintenance of Properties. The Parent Borrower will, and will
cause each Subsidiary to, keep and maintain all property used in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except for properties, the failure of which to maintain, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06. Books and Records; Inspection Rights. The Parent Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in
which entries that are full, true and correct in all material respects are made
of all dealings and transactions in relation to its business and activities and
the Administrative Agent shall be entitled to conduct, at its reasonable
discretion, on reasonable advance notice and during normal working hours,
periodic examinations of the books and records relating to the accounts
receivable of the Collateral Parties that constitute the Borrowing Base;
provided, however, that so long as no Event of Default has occurred and is
continuing and no Loans are outstanding hereunder, the Administrative Agent
shall be limited in any twelve-calendar-month period to one such examination;
provided further, however, that if any Loans are outstanding hereunder, then the
Administrative Agent shall be entitled to two such examinations during any
twelve-calendar-month period; provided further, however, that if Average Excess
Availability for any calendar month is less than or equal to $75,000,000, then
the Administrative Agent shall be entitled to three such examinations during the
twelve-calendar-month period in which such condition existed. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.
SECTION 5.07. Compliance with Laws. The Parent Borrower will, and will cause
each Subsidiary to, comply with all Requirements of Law with respect to it or
its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance general working capital needs and for other general corporate purposes,
in each case of the Parent Borrower and the Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 5.09. Insurance. (a) The Parent Borrower will, and will cause each
Material Subsidiary to, maintain, with financially sound and reputable insurance
companies, (i) insurance in such amounts (with no greater risk retention) and
against such risks as is (A) customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (B) considered adequate by the Parent Borrower and
(ii) all other insurance as may be required by law, provided that self-insurance
through any captive insurance Subsidiary or through deductibles or copayments
shall not be deemed a violation of this covenant to the extent that companies
engaged in similar businesses similarly self-insure. The Parent Borrower will
furnish to the Lenders, upon the reasonable request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

48



--------------------------------------------------------------------------------



 



(b) All insurance policies required under paragraph (a) of this Section 5.09, to
the extent such insurance policies specifically insure any portion of the
Collateral, shall name the Administrative Agent (for the benefit of the Secured
Parties) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through endorsements in form
and substance reasonably satisfactory to the Administrative Agent, that provide
that (i) all proceeds thereunder with respect to any Collateral shall be payable
to the Administrative Agent and (ii) such policy and loss payable or mortgagee
clauses may be canceled, amended or terminated only upon at least 30 days’ prior
written notice given to the Administrative Agent. The parties hereto acknowledge
that, as of the Effective Date, none of the Parent Borrower or the Subsidiaries
maintains insurance policies that specifically insure any portion of the
Collateral.
(c) If the Parent Borrower or any Material Subsidiary shall fail to obtain any
insurance as required by paragraph (a) of this Section 5.09, the Administrative
Agent may obtain such insurance at the Parent Borrower’s expense. By purchasing
such insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Parent Borrower’s or such Material Subsidiary’s failure
to maintain such insurance.
SECTION 5.10. Further Assurances. (a) The Parent Borrower shall cause (i)
(A) each Domestic Material Subsidiary formed or acquired on or after the date of
this Agreement in compliance with the terms of this Agreement, (B) each
Subsidiary that otherwise qualifies as a Domestic Material Subsidiary on or
after the date of this Agreement and (C) each Domestic Subsidiary that becomes a
Subsidiary Borrower after the date of this Agreement pursuant to Section 2.19,
in each case, to become a Loan Party by executing a supplement to the Loan
Guaranty in the form attached to the Loan Guaranty and (ii) (A) each Domestic
Material Subsidiary that is a wholly-owned Subsidiary of the Parent Borrower and
formed or acquired after the date of this Agreement in compliance with the terms
of this Agreement, (B) each Subsidiary that otherwise qualifies as a Domestic
Material Subsidiary that is a wholly-owned Subsidiary of the Parent Borrower on
or after the date of this Agreement and (C) each Domestic Subsidiary that
becomes a Subsidiary Borrower after the date of this Agreement pursuant to
Section 2.19, in each case, to become a Collateral Party by executing a
supplement to the Security Agreement in the form attached to the Security
Agreement, provided that the terms of this Section 5.10(a) shall not be required
to be satisfied with respect to any Subsidiary (x) that is subject to any legal
or, in the case of any special purpose or limited purpose entity, any
contractual restriction preventing or prohibiting it from satisfying such
requirement or (y) with respect to which the Administrative Agent determines
that the cost of satisfaction of such requirement with respect thereto exceeds
the value afforded thereby (and any such Subsidiary that does not so satisfy the
terms of this Section 5.10(a) shall not become a Loan Party and/or a Collateral
Party hereunder).
(b) Subject to the limitations set forth in the Security Agreement, the Parent
Borrower will, and will cause each Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to carry
out the terms and conditions of this Agreement and the other Loan Documents, and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties. The Loan
Party Representative also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

 

49



--------------------------------------------------------------------------------



 



SECTION 5.11. Control Agreements. Each Borrower (other than the Parent Borrower)
will, and the Parent Borrower will cause each applicable Collateral Party to,
(a) enter into the Deposit Account Control Agreements required to be provided
pursuant to Section 7.01 of the Security Agreement and (b) open the Collection
Account with the Administrative Agent, in each case no later than the date that
is 60 days after the Effective Date. In connection with the foregoing, the
Parent Borrower shall deliver to the Administrative Agent a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated as of
the date on which the obligations set forth in this Section 5.11 have been
satisfied) of Jones Day, counsel for the Borrowers and the Domestic Material
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and covering such customary matters relating to such
Deposit Account Control Agreements governed by the laws of, or (solely with
respect to the opinion relating to perfection of a security interest) entered
into by a depositary bank whose jurisdiction (for purposes of Section 9-304 of
the UCC and as designated in the applicable Deposit Account Control Agreement)
is in a State in which, Jones Day is then licensed to practice.
ARTICLE VI
Negative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable (other than contingent amounts not yet due) under any Loan Document have
been paid in full and all, the Borrowers covenant and agree with the Lenders
that:
SECTION 6.01. Indebtedness. (a) Neither the Parent Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
the incurrence of which would cause the Parent Borrower to violate the financial
covenant set forth in Section 6.12.
(b) Neither the Parent Borrower nor any of its Subsidiaries shall at any time
permit the sum, without duplication, of (i) all Indebtedness of the Parent
Borrower and its Subsidiaries secured by Liens plus (ii) all Indebtedness of the
Subsidiaries (including Subsidiaries acquired after the Effective Date) to
exceed $500,000,000 at any time outstanding.
(c) Notwithstanding anything to the contrary in paragraph (b) of this
Section 6.01, the following Indebtedness of the Parent Borrower and its
Subsidiaries (including Subsidiaries acquired after the Effective Date) shall
not be prohibited by Section 6.01(b) and shall not be included in calculating
the levels of Indebtedness permitted under Section 6.01(b) regardless of whether
such Indebtedness is secured as permitted by Section 6.02:
(i) (x) Indebtedness created under the Loan Documents, (y) Existing Loans and
Existing Letters of Credit in an aggregate principal amount outstanding,
together with unutilized commitments under the Existing Credit Agreement or any
Permitted Refinancing Agreement, not to exceed the aggregate amount of the
Existing Revolving Commitments in effect as of the Effective Date (as such
Existing Revolving Commitments may be increased in accordance with Section 2.21
of the Existing Credit Agreement in effect as of the Effective Date) and
(z) other Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and, in the case of clause (z), extensions, renewals and
replacements of any such Indebtedness, provided that such extending, renewal or
replacement Indebtedness (A) shall not be Indebtedness of an obligor that was
not an obligor with respect to the original Indebtedness being extended, renewed

 

50



--------------------------------------------------------------------------------



 



or replaced (other than in the case of Guarantees otherwise permitted by clause
(iii) of this Section 6.01(c)), (B) shall not be in a principal amount that
exceeds the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest and redemption premium thereon),
(C) shall not have an earlier maturity date or shorter weighted average life to
maturity than the Indebtedness being extended, renewed or replaced and (D) shall
be subordinated to the Obligations to the same extent as the Indebtedness being
extended, renewed or replaced, if applicable;
(ii) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary, provided that (A) Indebtedness
of any Subsidiary to the Parent Borrower shall be subject to Section 6.04 and
(B) Indebtedness of the Parent Borrower to any Subsidiary shall be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;
(iii) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary, and
by any Subsidiary of Indebtedness of the Parent Borrower or any other
Subsidiary, provided that (A) the Indebtedness so Guaranteed shall not be
prohibited by this Section (other than clause (c)(ii)), (B) Guarantees by the
Parent Borrower of Indebtedness of any Subsidiary shall be subject to
Section 6.04 and (C) neither any Existing Loans nor any Existing Letters of
Credit shall be Guaranteed by any Subsidiary that is not a Loan Party (unless,
contemporaneously with providing such Guarantee, such Subsidiary becomes a Loan
Party);
(iv) (A) Indebtedness of the Parent Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness that is assumed
by the Parent Borrower or any Subsidiary or that remains Indebtedness of an
acquired entity in connection with the acquisition of any such assets or secured
by a Lien on any such assets prior to the acquisition thereof, provided that
such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, and (B) extensions,
renewals and replacements of any such Indebtedness so long as the outstanding
principal amount of such extensions, renewals and replacements does not exceed
the principal of the Indebtedness being extended, renewed or replaced (plus any
accrued but unpaid interest and premium thereon), provided that the aggregate
principal amount of Indebtedness permitted by this clause (iv) incurred after
the Effective Date shall not exceed $100,000,000 at any time outstanding;
(v) Indebtedness in respect of Swap Agreements permitted by Section 6.06; and
(vi) Indebtedness in respect of any financing or capital lease financing secured
exclusively by any of the Parent Borrower’s or its Subsidiaries’ sea vessels
(and related equipment and contracts of affreightment (and Accounts arising
thereunder)) in an amount not to exceed $75,000,000 at any time outstanding.
SECTION 6.02. Liens. The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any
Collateral or, on and after the Existing Credit Agreement Termination Date, any
other property or asset, in each case now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any such Collateral or, on and after the Existing Credit Agreement
Termination Date, any such other property or asset, except:
(i) Liens created pursuant to any Loan Document;
(ii) Permitted Encumbrances;

 

51



--------------------------------------------------------------------------------



 



(iii) any Lien on any property or asset of the Parent Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02, provided that
(A) such Lien shall not apply to any other property or asset of the Parent
Borrower or any Subsidiary (other than assets financed by the same financing
source pursuant to the same financing scheme in the ordinary course of business)
and (B) such Lien shall secure only those obligations that it secured on the
Effective Date and extensions, renewals and replacements thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced
(plus any accrued but unpaid interest and premium thereon);
(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Effective Date prior to the time
such Person becomes a Subsidiary, provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Parent Borrower or any Subsidiary (other than assets
financed by the same financing source pursuant to the same financing scheme in
the ordinary course of business) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium thereon);
(v) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Parent Borrower or any Subsidiary after the Effective Date,
provided that (A) such Liens secure Indebtedness incurred to finance such
acquisition, construction or improvement and permitted by clause (iv)(A) of
Section 6.01(c) or to extend, renew or replace such Indebtedness and permitted
by clause (iv)(B) of Section 6.01(c), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement (provided that this clause
(B) shall not apply to any Indebtedness permitted by clause (iv)(B) of
Section 6.01(c) or any Lien securing such Indebtedness), (C) the Indebtedness
secured thereby does not exceed the lesser of the cost of acquiring,
constructing or improving such fixed or capital asset or, in the case of
Indebtedness permitted by clause (iv)(A) of Section 6.01(c), its fair market
value at the time such security interest attaches, and in any event, the
aggregate principal amount of such Indebtedness does not exceed $100,000,000 at
any time outstanding and (D) such Liens shall not apply to any other property or
assets of the Parent Borrower or any Subsidiary (except assets financed by the
same financing source pursuant to the same financing scheme in the ordinary
course of business);
(vi) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(vii) Liens granted by a Subsidiary in respect of Indebtedness permitted by
Section 6.01;

 

52



--------------------------------------------------------------------------------



 



(viii) Liens securing obligations under swap agreements (and related netting
agreements) entered into after the Effective Date and permitted under
Section 6.06 in an amount not to exceed $150,000,000 on a marked-to-market basis
at any time outstanding;
(ix) Liens existing or deemed to exist in connection with ship financing
Indebtedness described in Section 6.01(c)(vi) in an amount not to exceed
$75,000,000;
(x) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not at any time exceed $100,000,000; and
(xi) Liens created by sales contracts documenting unconsummated asset
dispositions permitted hereby, provided that such Liens attach only to those
assets that are the subject of the applicable sales contract.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Collateral, other than those
permitted under clauses (i) through (iv), (vi) and (xi) of this Section 6.02.
SECTION 6.03. Fundamental Changes. (a) The Parent Borrower will not, and will
not permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into a Borrower in a transaction in which a Borrower is the
surviving corporation and (ii) any Person (other than a Borrower) may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
provided that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.
(b) The Parent Borrower will not, and will not permit any Material Subsidiary
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and the Subsidiaries on the Effective Date
and businesses reasonably related thereto.
(c) The Parent Borrower will not, and will not permit any other Loan Party, to
sell, transfer, lease or otherwise dispose of all or substantially all its
assets, provided that this clause (c) shall not prohibit any such sale,
transfer, lease or other disposition (i) by any Collateral Party to any other
Collateral Party, (ii) by any wholly-owned Subsidiary of the Parent Borrower
(other than a Collateral Party) to the Parent Borrower or any other wholly-owned
Subsidiary of the Parent Borrower or (iii) of assets the aggregate fair value of
which, determined as of the date of such sale, transfer, lease or other
disposition and when combined with the aggregate fair value of all assets sold,
transferred, leased or otherwise disposed of pursuant to this clause (iii) (in
each case, determined as of the date of the sale, transfer, lease or other
disposition of the applicable assets), does not exceed 15% of the consolidated
assets of the Loan Parties as determined on such date.

 

53



--------------------------------------------------------------------------------



 



SECTION 6.04. Investments. Other than in respect of investments existing as of
the Effective Date set forth on Schedule 6.04, and Permitted Investments, the
Parent Borrower will not, and will not permit any Loan Party to, purchase, hold
or acquire (including pursuant to any merger with such Person) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, or make or
permit to exist any loans or advances to, any Person other than (i) the Parent
Borrower, (ii) Gypsum Transportation Limited, (iii) any wholly-owned Subsidiary
organized under the laws of Canada, the U.S. (including any State or territory
thereof (including Puerto Rico) or the District of Columbia) or Mexico (or, in
each case, any subsidiary thereof), (iv) any wholly-owned Foreign Subsidiary
(other than as described in clauses (i)-(iii) above), in an aggregate amount,
that when combined with all other such investments by Subsidiaries, does not
exceed $1,000,000,000 at any time outstanding and (v) any non-wholly owned
Subsidiary or other non-consolidated person (in each case other than as
described in clauses (i)-(iii) above) in an aggregate amount that, when combined
with all other such investments by Subsidiaries, does not exceed $500,000,000 at
any time outstanding (in each of the cases of (iv) and (v), as such amounts are
determined without giving effect to any write-downs or write-offs other than in
the amount of such investment being returned in cash), provided that, other than
as described in this Section 6.04 below, this Section 6.04 shall not permit any
investment if, after giving effect to such investment and any Loans made
hereunder in connection therewith, Excess Availability would be less than or
equal to $75,000,000. Notwithstanding the foregoing, the following investments
shall be deemed not to be covered or restricted by this Section:
(a) investments existing on the Effective Date and set forth on Schedule 6.04;
(b) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Parent
Borrower or any Subsidiary for accounting purposes and that are made in the
ordinary course of business;
(c) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(d) investments in the form of Swap Agreements permitted by Section 6.06;
(e) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Parent Borrower or any Subsidiary
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;
(f) investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;
(g) investments received in connection with the disposition of any asset
permitted by Section 6.05;
(h) receivables or other trade payables owing to the Parent Borrower or a
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms as the Parent Borrower or
any Subsidiary deems reasonable under the circumstances; and
(i) investments, loans or advances in or to any Loan Party.
SECTION 6.05. Sale and Leaseback Transactions. Neither the Parent Borrower nor
any of the Subsidiaries shall become liable, directly or by way of a Guarantee,
with respect to any lease, whether or not such lease results in a Capital Lease
Obligation, of any property (whether real or personal or mixed) whether now
owned or hereafter acquired, that the Parent Borrower or any Subsidiary has sold
or transferred or is to sell or transfer to any other Person after the Effective
Date (a “Sale and Leaseback Transaction”), provided that the Parent Borrower or
a Subsidiary may enter into a Sale and Leaseback Transaction if (a) at the time
of such Sale and Leaseback Transaction, no Event of Default is continuing,
(b) the proceeds from the sale of the subject property shall be at least equal
to 80% of its fair market value and (c) if such Sale and Leaseback Transaction
results in a Capital Lease Obligation, such Capital Lease Obligation is not
prohibited by Section 6.01 and any Lien made the subject of such Capital Lease
Obligation is not prohibited by Section 6.02.

 

54



--------------------------------------------------------------------------------



 



SECTION 6.06. Swap Agreements. The Parent Borrower will not, and will not permit
any Subsidiary to, enter into any Swap Agreement for speculative purposes.
SECTION 6.07. Restricted Payments. (a) The Parent Borrower will not, and on and
after the Existing Credit Agreement Termination Date will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, if (i) a Default has occurred and is continuing or would result therefrom or
(ii) such Restricted Payment is not at the time permitted by a Requirement of
Law or any agreement or instrument applicable to the Parent Borrower or, on and
after the Existing Credit Agreement Termination Date, such Subsidiary, provided
that this paragraph (a) shall not restrict dividends or similar distributions
from Subsidiaries to wholly-owned Subsidiaries or to the Parent Borrower (it
being understood that this proviso shall not permit any such dividend or similar
distribution (A) from a Domestic Subsidiary to a Foreign Subsidiary or (B) in
the case of any such dividend or distribution comprised of Collateral, from a
Collateral Party to an entity that is not a Collateral Party).
(b) Notwithstanding anything in Section 6.07(a) to the contrary, on and after
the Existing Credit Agreement Termination Date, the aggregate amount of
Restricted Payments permitted to be made (or with respect to which obligations
(contingent or otherwise) to do so are permitted to be incurred) by the Parent
Borrower and the Subsidiaries pursuant to this Section 6.07 (excluding any
Restricted Payments made (or with respect to which obligations (contingent or
otherwise) to do so have been entered into) by the Parent Borrower or any
Subsidiary at any time when Excess Availability exceeds $75,000,000) shall not
exceed $50,000,000 in the aggregate for the term of this Agreement, provided
that this paragraph (b) shall not restrict dividends or similar distributions
from Subsidiaries to wholly-owned Subsidiaries or to the Parent Borrower (it
being understood that this proviso shall not permit any such dividend or similar
distribution (A) from a Domestic Subsidiary to a Foreign Subsidiary or (B) in
the case of any such dividend or distribution comprised of Collateral, from a
Collateral Party to an entity that is not a Collateral Party).
SECTION 6.08. Transactions with Affiliates. The Parent Borrower shall not, and
shall not suffer or permit any Material Subsidiary to, enter into any
transaction with any Affiliate (other than a wholly-owned Subsidiary) of the
Parent Borrower, except transactions (a) entered into in good faith and (b) at
prices and on terms and conditions not less favorable to the Parent Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties.
SECTION 6.09. Restrictive Agreements. The Parent Borrower shall not, and shall
not permit any Material Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Parent Borrower or any
Material Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets or (b) the ability of any Material Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Parent Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Parent Borrower or any other
Subsidiary, provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by (A) law or (B) any Loan Document, (ii) the foregoing shall
not apply to restrictions or conditions existing on the Effective Date
identified on Schedule 6.09 (but shall apply to any extension or renewal of, or
any amendment, modification or replacement expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to restrictions
and conditions contained in the Existing Credit Agreement (but shall apply to
any amendment, modification or replacement expanding the scope of any such
restriction or condition), (iv) the foregoing shall not apply to

 

55



--------------------------------------------------------------------------------



 



customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder, (v) paragraph (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (vi) paragraph (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) paragraph (a) of the foregoing shall not apply to any existing or future
joint venture agreement that restricts the ability of any party to such
agreement to create, incur or permit a Lien on the equity interests in the joint
venture, provided that the Parent Borrower and any Material Subsidiary party to
such agreement collectively own no more than 81 percent of the equity interests
in such joint venture and (viii) paragraph (a) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement if the terms of such
agreement expressly permit the creation, incurrence and existence of Liens to
secure Indebtedness or other Secured Obligations under this Agreement and
extensions, renewals and replacements of any such Indebtedness or other Secured
Obligations.
SECTION 6.10. Amendment of Material Documents. The Parent Borrower will not, and
will not permit any Subsidiary to, amend, modify, waive, terminate or release
its certificate of incorporation, by-laws or other organizational documents, if
the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Parent Borrower and its Subsidiaries, taken as a
whole, or the Lenders.
SECTION 6.11. Changes in Fiscal Periods. Without the prior consent of the
Administrative Agent, the Parent Borrower will neither (a) permit its fiscal
year or the fiscal year of any Subsidiary to end on a day other than
December 31, nor (b) change its method of determining fiscal quarters.
SECTION 6.12. Fixed Charge Coverage Ratio. If, at any time, Excess Availability
is less than $100,000,000, then the Borrowers will not permit the Fixed Charge
Coverage Ratio at such time, determined for the period of four consecutive
fiscal quarters most recently ended at or prior to such time, to be less than
1.10 to 1.00.
ARTICLE VII
Events of Default
If any of the following events (any such event, an “Event of Default”) shall
occur:
(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any Material Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder that
is qualified by materiality shall prove to have been incorrect or any
representation or warranty that is not so qualified shall prove to have been
incorrect in any material respect when made or deemed made;

 

56



--------------------------------------------------------------------------------



 



(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of any
Borrower) or 5.08 or in Article VI of this Agreement or the Loan Party
Representative or any Collateral Party shall fail to observe or perform any
covenant, condition or agreement contained in Article IV of the Security
Agreement or Article VII of the Security Agreement; provided, however, that,
without limiting the effect of any other Default or Event of Default under this
Article VII, any Default arising under Section 5.02 (or any Default arising
under a failure of the conditions set forth in Section 4.02 arising solely as a
result of a failure to comply with Section 5.02) shall be deemed to be cured
upon the giving of such notice by the Loan Party Representative;
(e) the Loan Party Representative or any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Article), and,
except as otherwise provided in such Loan Document, such failure shall continue
unremedied for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the Loan Party Representative;
(f) the Parent Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
the expiration of any applicable grace periods, provided that if, at the time of
and during the continuation of any such failure in connection with the Existing
Credit Agreement or any Permitted Refinancing Agreement, Excess Liquidity
exceeds $100,000,000, this paragraph (f) shall not apply to any event or
condition arising under the Existing Credit Agreement unless such event or
condition results in Indebtedness under such agreement becoming due prior to its
scheduled maturity;
(g) any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Parent Borrower) (i) that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with all applicable grace periods having expired,
provided that, during the applicable grace period, no additional consideration
is paid or additional rights are granted in respect of such Material
Indebtedness) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become due
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (ii) the effect of which default or other
event is to cause, or to permit the holder or holders of any Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
require, with the giving of notice if required, any Material Indebtedness to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), prior
to its stated maturity, provided that this paragraph (g) shall not apply to
secured Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement); provided further
that if, at the time of and during the continuation of any such event or
condition in connection with the Existing Credit Agreement or any Permitted
Refinancing Agreement, Excess Liquidity exceeds $100,000,000, this paragraph
(g) shall not apply to any event or condition arising under the Existing Credit
Agreement unless such event or condition results in indebtedness under such
agreement becoming due prior to its scheduled maturity;

 

57



--------------------------------------------------------------------------------



 



(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any Material Subsidiary or their debts, or of
a substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Borrower or any Material
Subsidiary or for a substantial part of their assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(i) the Parent Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent Borrower or any
Material Subsidiary or for a substantial part of their assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j) the Parent Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Parent Borrower, any
Material Subsidiary or any combination thereof (provided that in determining
whether the foregoing threshold is satisfied, there shall be excluded any
portion of such judgments that is fully covered by a third party insurance
company rated not less that “B++” by A.M. Best (less any applicable deductible)
and as to which the insurer has not disputed, in writing, its responsibility to
cover such judgment) and the same shall remain unpaid or undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent Borrower or any Material Subsidiary to
enforce any such judgment;
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect;
(m) any Loan Document shall for any reason be asserted by any Borrower not to be
a legal, valid and binding obligation of the Borrower;
(n) a Change in Control shall occur;
(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken by any Loan Party to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Party shall deny that it has
any further liability under the Loan Guaranty to which it is a party, or shall
give notice to such effect; or
(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document,

 

58



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Parent
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Parent Borrower; and in case of any
event with respect to the Parent Borrower described in paragraph (h) or (i) of
this Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Parent Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Parent
Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrowers shall not have rights as
a third party beneficiary of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any Subsidiary that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders

 

59



--------------------------------------------------------------------------------



 



as shall be necessary under the circumstances as provided in Section 9.02 or
believed by the Administrative Agent in good faith to be necessary) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Loan Party
Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Adobe pdf file, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that the Administrative Agent shall remain liable
for the performance of such obligations and duties. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties, provided that the
Administrative Agent shall remain liable for the performance of such obligations
and duties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
In determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Loan Party Representative. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Loan Party Representative in the absence of a continuing Event of Default to
appoint a successor. If no successor shall have been so appointed by the Loan
Party Representative and the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case, acceptable to the Loan Party Representative in
the absence of a continuing Event of Default (such acceptance not to be
unreasonably withheld or delayed). Upon the acceptance of its appointment as

 

60



--------------------------------------------------------------------------------



 



Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from all its duties and obligations under the Loan Documents. The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed in writing
between the Loan Party Representative and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or Adobe pdf file, as follows:
(i) if to the Loan Party Representative or any Loan Party, to the Loan Party
Representative at:
550 West Adams Street
Chicago, IL 60661
Attention: Vice President and Treasurer
Telecopy No.: (312) 672-3883
with a copy to:
Corporate Secretary
Telecopy No.: (312) 672-7748;

 

61



--------------------------------------------------------------------------------



 



(ii) if to the Administrative Agent or the Swingline Lender, to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marshella B. Williams
Telecopy No.: (713) 427-6307
email: Marshella.B.Williams@chase.com
with a copy to:
JPMorgan Chase Bank, N.A.
270 Park Avenue,
New York, NY 10017
Attention: Peter Predun
Telecopy No.: (212) 270-5100
email: peter.predun@jpmorgan.com; and
(iii) if to any other Lender, to it at its address or telecopy number set forth
in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by telecopy or by Adobe pdf file shall be
deemed to have been given when sent, provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.
(b) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. Notices
and other communications to the Lenders hereunder may also be delivered or
furnished by electronic communication (including e-mail, Adobe pdf file and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Loan Party Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive

 

62



--------------------------------------------------------------------------------



 



of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice to or demand on the Loan Party Representative or
any Loan Party in any case shall entitle the Loan Party Representative or any
Loan Party to any other or further notice or demand in similar or other
circumstances.
(b) Except as provided in Section 2.18 with respect to any Revolving Commitment
Increase, neither any Loan Document nor any provision thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the applicable Loan Parties, in each case with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce or forgive
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the maturity of any Loan, or any date for the payment of
any interest or fees payable hereunder, or reduce or forgive the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.16(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby, (v) change any of the provisions of this Section or
the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Revolving Commitments on the Effective Date), (vi) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(e) without the
written consent of such SPV, (vii) release all or substantially all the
Collateral from the Liens of the Collateral Documents, without the written
consent of each Lender or (viii) change any of the provision of the definitions
of “Eligible Accounts” or “Borrowing Base” (including, without limitation, the
advance rates referenced therein), without the written consent of Lenders having
Revolving Exposure and unused Revolving Commitments, if any, representing more
than 75% of the sum of the total Revolving Exposure and Revolving Commitments at
such time; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Swingline Lender without the prior written consent of the Administrative Agent
or the Swingline Lender, as the case may be. The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04
(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Loan Party
Representative may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations

 

63



--------------------------------------------------------------------------------



 



(which assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) the Loan Party Representative shall have received the prior
written consent of the Administrative Agent and of the Swingline Lender, which
consent shall not unreasonably be withheld or delayed, (ii) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Loan Parties (in the case of all other amounts) and (iii) the Loan
Parties or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses (including reasonable expenses
incurred in connection with due diligence) incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout or restructuring (and related negotiations)
in respect of such Loans.
(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all out-of-pocket losses, claims, damages,
liabilities and related reasonable expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee by any third party or by the Parent Borrower or
any Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on, at, to or from any property currently or formerly owned or
operated by the Parent Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Parent Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any
Subsidiary and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent or the Swingline Lender under paragraph
(a) or (b) of this Section and without limiting the Borrowers’ obligation to do
so, each Lender severally agrees to pay to the Administrative Agent or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Swingline Lender in its capacity as such. The obligations of the Lenders under
this paragraph (c) are subject to the last sentence of Section 2.02(a) (which
shall apply mutatis mutandis to the Lenders’ obligations under this paragraph
(c)).

 

64



--------------------------------------------------------------------------------



 



(d) To the fullest extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor setting forth the basis for such
claim in reasonable detail.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) neither the
Loan Party Representative nor the Borrowers may assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Loan Party
Representative or the Borrowers without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of: (A) the Loan Party Representative,
provided that no consent of the Loan Party Representative shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; and (B) the Administrative Agent.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the trade date
specified in the Assignment and Assumption with respect to such assignment or,
if no date is so specified, as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Loan Party Representative and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Loan Party
Representative shall be required if an Event of Default has occurred and is
continuing; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.17(b) shall not require the signature of the assigning
Lender to become effective; and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any Tax forms required by
Section 2.15(f) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

65



--------------------------------------------------------------------------------



 



For purposes of paragraph (b) of this Section, the term “Approved Fund” and
“CLO” have the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03) and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.15(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

66



--------------------------------------------------------------------------------



 



(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant shall be subject to Section 2.16(d) and 2.17 as though it
were a Lender.
(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Loan Party
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless the Loan Party Representative is notified of the participation sold to
such Participant and such Participant complies with Section 2.15(f) as though it
were a Lender.
(d) Any Lender may at any time, without the consent of the Loan Party
Representative or the Administrative Agent, pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

67



--------------------------------------------------------------------------------



 



(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Loan Party Representative, the option to provide to
the Borrowers all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrowers pursuant to this Agreement,
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which is hereby
assumed by and shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the U.S. or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Loan Party Representative and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Loan Party Representative and
Administrative Agent) providing liquidity or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Party Representative and the Loan Parties in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other Obligation (as distinguished from the Secured Obligations)
under this Agreement is outstanding and unpaid and so long as the Revolving
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Revolving
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Revolving
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or by Adobe pdf file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

68



--------------------------------------------------------------------------------



 



SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers against any of
and all obligations of the Borrowers now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligation. The applicable Lender shall
notify the Loan Party Representative and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the U.S. District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

69



--------------------------------------------------------------------------------



 



SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Loan Parties and their obligations, (g) with the
consent of the Loan Party Representative or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than a Loan Party. For the purposes
of this Section, “Information” means all information received from a Loan Party
and/or its Related Parties or representatives relating to any Loan Party, its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party and/or its Related
Parties or representatives, provided that, in the case of information received
from the Parent Borrower and/or its Related Parties or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b) Each Lender acknowledges that information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
(c) All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities
and its securities. Accordingly, each Lender represents to the Loan Party
Representative (on behalf of the Loan Parties) and the Administrative Agent that
it has identified in its Administrative Questionnaire a credit contact who may
receive Information that may contain material non-public Information in
accordance with its compliance procedures, applicable law and the terms hereof.

 

70



--------------------------------------------------------------------------------



 



SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the names and
addresses of the Loan Parties and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
SECTION 9.14. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

71



--------------------------------------------------------------------------------



 



SECTION 9.17. Loan Party Representative. Each Borrower hereby designates the
Parent Borrower as its representative, agent and attorney-in-fact to act on its
behalf (in such capacity, the “Loan Party Representative”) as specified herein
or in any other Loan Document. Each Borrower hereby authorizes the Loan Party
Representative to take such actions on its behalf under the terms of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties hereunder and thereunder as are specified in such agreements or are
reasonably incidental thereto, including issuing Borrowing Requests and Interest
Election Requests, acceptance of amounts borrowed hereunder, giving instructions
with respect to the disbursement of the proceeds of the Loans, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants), in each case, on behalf of the Borrower under the Loan
Documents. The Loan Party Representative hereby accepts such appointment. The
Administrative Agent and the Lenders shall be entitled to rely on all notices,
requests, consents, certifications and/or authorizations or other similar acts
delivered or taken by the Loan Party Representative for or on behalf of any
Borrower pursuant hereto or the other Loan Documents without inquiry and as if
such notices, requests, consents, certifications and/or authorizations or other
similar acts were delivered by such Borrower. Each representation, warranty,
covenant, agreement and undertaking made on behalf of any Borrower by the Loan
Party Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as it if the same had been made directly by such Borrower. The
Parent Borrower (or any successor Loan Party Representative permitted pursuant
to this Section 9.17) shall not be permitted to resign as the Loan Party
Representative and the Borrowers shall not be permitted to remove the Parent
Borrower (or any successor Loan Party Representative permitted pursuant to this
Section 9.17) as Loan Party Representative without the consent of the
Administrative Agent, provided that if the Parent Borrower notifies the
Administrative Agent in writing that it (or any successor Loan Party
Representative permitted pursuant to this Section 9.17) shall no longer be able
to act as Loan Party Representative in accordance with the terms hereof, the
Loan Parties shall appoint a successor to act as Loan Party Representative,
which successor shall be a Borrower acceptable to the Administrative Agent (and
the Borrowers hereby agree that such Person thereafter shall be vested with all
rights, powers, privileges and authority of the Loan Party Representative
hereunder).

 

72



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            USG CORPORATION, as Parent Borrower and Loan Party Representative
      By   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer        L&W SUPPLY CORPORATION, as a Subsidiary
Borrower
      By   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer        UNITED STATES GYPSUM COMPANY, as a
Subsidiary Borrower
      By   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer        USG INTERIORS, INC., as a Subsidiary
Borrower
      By   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer        CALIFORNIA WHOLESALE MATERIAL SUPPLY, LLC,
as a Subsidiary Borrower
      By   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer   

 

73



--------------------------------------------------------------------------------



 



         

            LIVONIA HOLDINGS, INC., as a Subsidiary Borrower
      By   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer   

 

74



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent and
as Swingline Lender
      By   /s/ Peter S. Predun         Name:   Peter S. Predun        Title:  
Executive Director   

 

75



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 9,
2008, AMONG USG CORPORATION, THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS
PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

Institution:

PNC Bank, National Association
      By:   /s/ W. J. Bowne         Name:   W. J. Bowne        Title:   Managing
Director        Institution:

Wells Fargo Foothill, LLC
      By:   /s/ Dennis King         Name:   Dennis King        Title:   Vice
President        Institution:

Siemens Financial Services, Inc.
      By:   /s/ John Finore         Name:   John Finore        Title:   Vice
President, Manager Working Capital Specialists        By:   /s/ Jim Fuller      
  Name:   Jim Fuller        Title:   Vice President & Co-Head   

 

76



--------------------------------------------------------------------------------



 



         

            Institution:

UBS Loan Finance LLC
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director, Banking Products Services, US            By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director, Banking
Products Services, US        Institution:

Wachovia Bank, National Association
      By:   /s/ Robert H. Milhorat         Name:   Robert H. Milhorat       
Title:   Director     

 

77